Form 6281-CP (6-2017)
Page 1 of 34








Amended and Restated CREDIT AGREEMENT
This Amended and Restated Credit Agreement (as amended, modified or restated
from time to time, this “Agreement”) dated as of February 2, 2018 by and between
Farm Credit Services of America, PCA and Farm Credit Services of America, FLCA
(each and collectively “Lender”) and Dakota Ethanol, L.L.C., a South Dakota
limited liability company (“Borrower”), in consideration of credit extended by
Lender under the terms and conditions set forth below, amends and restates the
original Credit Agreement dated May 15, 2013 as amended from time to time; the
parties hereto agree as follows:
Article 1 -
DEFINITIONS

As used in this Agreement, the following terms shall have the meanings set forth
below (and such meaning shall be equally applicable to both the singular and
plural form of the terms defined, as the context may require):
‘Advance’ shall mean funds advanced to Borrower under any Loan Facility
described in Article 2 herein.
‘Affiliate’ shall mean any Person, (other than a Subsidiary) which directly or
indirectly, is in Control of, is controlled by, or is under common Control with,
any other Person.
‘Business Day’ shall mean a day, other than a Saturday or Sunday, on which
commercial banks are open for business in Omaha, Nebraska.
‘Closing Date’ shall mean that date on which Lender and Borrower have executed
all Loan Documents to which they are parties and on which all conditions in
Article 3 have been met.
‘Code’ means the Internal Revenue Code of 1986, as amended, and in effect from
time to time.
‘Collateral’ shall mean the property described in Article 4, together with any
other personal or real property in which Lender may be granted a Lien to secure
payment of the Obligations.
‘Collateral Agreements’ shall mean any security agreements, UCC financing
statements, lease assignments, mortgages, deeds of trust or any other document
granting a Lien to secure the Obligations.
‘Control’ shall mean possession, directly or indirectly, of power to direct or
cause the direction of management or policies, whether through ownership of
voting securities, by contract or otherwise.
‘Debt’ or ‘Indebtedness’ shall mean (i) indebtedness of Borrower for borrowed
money, (ii) indebtedness of Borrower for the deferred purchase price of property
or services (except trade payables arising in the ordinary course of business),
(iii) guarantees, endorsements (other than for collection in the ordinary course
of business) and other contingent obligations of Borrower to purchase, to
provide funds for payment, to supply funds to invest in any person, corporation
or other entity or otherwise to assure a creditor against loss, including
contingent obligations under any interest rate swaps agreement or any agreement
related to a commodity hedging transaction or foreign currency exchanged, (iv)
obligations of Borrower under leases which shall have been or should be in
accordance with GAAP, recorded as capital leases, (v) unfunded benefit
liabilities of Borrower and (vi) any liability of Borrower that would be
classified as indebtedness in accordance with GAAP.
‘Default Rate’ shall mean a rate which is 4 percent per annum higher than the
highest rate of interest otherwise then accruing on all or any portion of each
Loan, the Obligations or any other Indebtedness owing to Lender.
‘Dollar’ and ‘$’ shall mean dollars in lawful currency of the United States of
America.
‘Environmental Laws’ shall mean any and all federal, state, and local statutes,
laws, regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or other governmental
restrictions relating to the environment or to emissions, discharges, releases
or threatened releases of pollutants, contaminants, chemicals or industrial,
toxic hazardous substances or wastes into the environment, including, without
limitation, ambient air, surface water, ground water or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, chemicals, or
industrial, toxic or hazardous substances or wastes.
‘ERISA’ shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, including any rules and regulations promulgated
thereunder.
‘ERISA Affiliate’ shall mean any trade or business which, together with
Borrower, is treated as a single employer under Section 414 of the Code.





--------------------------------------------------------------------------------

Form 6281-CP (6-2017)
Page 2 of 34




‘ERISA Event’ shall mean (i) any reportable event, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a plan; (ii) the
existence of an “accumulated funding deficiency”; (iii) the filing of an
application for a waiver of the minimum funding standard with respect to any
plan; (iv) the incurrence by Borrower or any of its ERISA Affiliates of any
liability with respect to the termination of any plan; (v) the receipt by
Borrower or the ERISA Affiliate of any notice relating to an intention to
terminate any plan or to appoint a trustee to administer any plan; (vi) the
incurrence by Borrower or any of its ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any plan; or (vii) the
receipt by Borrower or any ERISA Affiliate of any notice concerning the
imposition of withdrawal liability.
‘Event of Default’ shall have the meaning set forth in Article 8.
‘GAAP’ shall mean those generally accepted accounting principles set forth in
Statements of the Financial Accounting Standards Board and in Opinions of the
Accounting Principles Board of the American Institute of Certified Public
Accountants or which have other substantial authoritative support in the United
States of America and are applicable in the circumstances, as applied on a
consistent basis.
‘Governmental Authority’ means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.
‘Lien’ shall mean any mortgage, deed of trust, pledge, charge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other),
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever, including, without limitation, any conditional
sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing and the filing of
any financing statement under the UCC (other than any such financing statement
filed for informational purposes only) or comparable law or any jurisdiction to
evidence any of the foregoing.
‘Loan’ shall mean the aggregate amount of outstanding Advances under each Loan
Facility; and ‘Loans’ shall mean the aggregate amount of outstanding Advances
under all of the Loan Facilities.
‘Loan Documents’ shall mean this Agreement, the Collateral Agreements, and any
other document or instrument executed in connection with or evidencing any Loan
(including any amendment, restatement or modification thereto).
‘Material Adverse Effect’ shall mean any event, occurrence or circumstance that
has a material negative effect on (i) the business, operations, property,
liabilities, condition (financial or otherwise) or prospects of Borrower, taken
as a whole, or (ii) the validity or enforcement of any of the Loan Documents or
the rights or remedies of Lender hereunder, or (iii) the ability of Borrower,
taken as a whole, to perform their obligations under any of the Loan Documents.
'Material Contracts' means all agreements and contracts in effect presently and
entered into from time to time hereafter which are material to the sale or
disposal of products and by-products produced by Borrower, as such agreements
and contracts are amended, restated, supplemented or otherwise modified from
time to time.
‘Obligations’ shall mean any Advances and other amounts due to Lender under the
Loan Documents, including without limitation, principal, interest, fees, costs,
and expenses, together with all renewals, extensions, or refinancing of same and
any future and additional loans or advances made to or on behalf of Borrower by
Lender or under any other Loan Document for any purpose, including advances for
the protection of Collateral, all attorney fees, costs and expenses incurred by
Lender in the collection of any Loan or in the enforcement or preservation of
the rights of Lender in and to the Collateral.
‘Permitted Indebtedness’ shall mean (i) Indebtedness of Borrower arising under
this Agreement; (ii) Indebtedness listed in the Schedule of Permitted
Indebtedness attached hereto as Schedule 7.8; (iii) unsecured Subordinated Debt;
(iv) trade payables of Borrower incurred in the ordinary course of business.
‘Permitted Liens’ shall mean (i) Liens securing the Obligations; (ii) Liens for
taxes, assessments or similar charges not yet due; (iii) Liens of materialmen,
mechanics, warehousemen, or carriers or other like liens arising in the ordinary
course of business and securing obligations which are not yet delinquent; (iv)
purchase money Liens or purchase money security interests upon or in any
property acquired or held by Borrower in the ordinary course of business to
secure Permitted Indebtedness; (v) Liens and security interests existing on the
date hereof which were granted to secure Permitted Indebtedness; and (vi) those
Liens and security interests which in the aggregate constitute an immaterial and
insignificant monetary amount with respect to the net value of Borrower’s
assets.
‘Person’ shall mean any individual, corporation, partnership, joint venture,
association, joint stock company, limited liability company, trust,
unincorporated organization or government.





--------------------------------------------------------------------------------

Form 6281-CP (6-2017)
Page 3 of 34




‘Plan’ shall mean any employee benefit or other plan established or maintained,
or to which contributions have been made, by Borrower or any ERISA Affiliate and
which is covered by Title IV of ERISA, other than a Multi-employer Plan.
‘Potential Default’ shall mean any event or condition, which, with the lapse of
time, or giving of notice, or both, would constitute an Event of Default.
‘Regulatory Change’ shall mean, with respect to Lender, any change after the
date of this Agreement in United States federal, state, municipal or foreign
laws or regulations (including, without limitation, Regulation D of the Board of
Governors of the Federal Reserve System) or the adoption or making after such
date of any interpretations, directives or requests applying to a class of
banks, including such Lender of or under any United States, federal, state,
municipal or foreign laws or regulations (whether or not having the force of
law) by any court or governmental or monetary authority charged with the
interpretation or administration thereof. Notwithstanding anything herein to the
contrary, (a) the Dodd Frank Wall Street Reform and Consumer Protection Act, and
all requests, rules, guidelines and directives promulgated thereunder shall be
deemed to be ‘Regulatory Change’, regardless of the date enacted or adopted, and
(b) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a ‘Regulatory Change’, regardless of the date enacted, adopted or issued.
‘Reportable Event’ shall mean, any of the events set forth in Section 4043 of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the Pension Benefit Guaranty Corporation.
‘Request’ shall mean a communication (by email, telephone, letter, fax or
otherwise) from a person reasonably believed by Lender to be Borrower or an
authorized officer or manager of Borrower making the Request upon which Lender
shall be entitled to rely.
‘Subordinated Debt’ shall mean Indebtedness of Borrower which has been
subordinated to the Obligations pursuant to a debt subordination agreement in
form and substance acceptable to Lender.
‘Subsidiary’ shall mean any Person with respect to which Borrower has voting
power to elect a board of directors (or other similar governing body), or has
the power under ordinary circumstances to directly or indirectly control the
management thereof.
‘Unfunded Benefit Liabilities’ shall mean, with respect to any Plan, the amount
(if any) by which the present value of all benefit liabilities (within the
meaning of Section 4001(a)(16) of ERISA) under the Plan exceeds the fair market
value of all Plan assets allocable to such benefit liabilities, as determined on
the most recent valuation date of the Plan and in accordance with the provisions
of ERISA for calculating the potential liability of any Borrower or any ERISA
Affiliate under Title IV of ERISA.
‘Working Capital’ shall mean current assets minus current liabilities (including
all Advances under Loan Facility A as a current liability). For purposes of
determining the current assets, any amount available under Loan Facility B (less
the amount that would be considered a current liability under GAAP if fully
advanced) hereto may be included as a current asset up to a maximum amount of
$15,000,000.00.
ARTICLE 2 - LOAN FACILITIES
Subject to the terms and conditions set forth in this Agreement, Lender agrees
to make Advances to Borrower on any Business Day from the date hereof to, but
excluding the Final Advancement Date identified for said Advances, so long as no
Event of Default or Potential Default has occurred.
Section 2.1 Loan Facilities.


Section 2.1.1 Loan Facility A Operating (304761-069993-214088).
Lender agrees to advance sums to Borrower up to the aggregate amount of
$10,000,000.00 (Maximum Principal Balance) until November 1, 2019 (Final
Advancement Date). Each Advance made will reduce the funds available for future
advances by the amount of the Advance. Repayments of principal will be available
for subsequent Advances. The commitment under said Loan will be used by Borrower
for financing the operating needs of the company and Borrower agrees not to
request or use such proceeds for any other purpose.


a)
Interest.

Borrower hereby promises to pay interest on the principal indebtedness
outstanding from time to time on each Advance from and including the date of
such Advance and otherwise in accordance with statements issued by Lender.  In
the event an Index or reference rate is used to calculate the applicable
interest rate, then, in no





--------------------------------------------------------------------------------

Form 6281-CP (6-2017)
Page 4 of 34




event shall the Index or reference rate used to determine the applicable
interest rate be less than zero percent (0.00%), regardless of the actual
published Index or reference rate. Interest shall be payable on the following
dates, provided that interest accruing at the Default Rate, if applicable, shall
be payable on demand.
Said interest shall be payable on the 1st day of each month continuing on March
1, 2018 at the following rate.
Interest shall accrue from the date of each Advance at a variable rate per annum
equivalent to the One Month LIBOR Rate, plus 3.00%. The interest rate will
continue to adjust higher or lower on February 15th, 2018, and on the 15th of
every month thereafter to reflect any change in the One Month LIBOR Rate and
this higher or lower rate will thereafter apply to the outstanding principal
indebtedness and remain in effect until a different rate of interest is
established. The amount of any subsequent payments will be increased or
decreased accordingly to reflect the different rate of interest without in any
manner changing the due date of the payments. There is no limitation on the
amount of the change in the interest rate.
The One Month LIBOR Rate is the London InterBank Offered Rate based on the LIBOR
rate published on the last Business Day of the month in the 'Money Rates' column
of the Wall Street Journal, rounded to the nearest 0.05%, defined therein as
'the Intercontinental Exchange Benchmark Administration Ltd. (or any successor
administrator) average of interbank offered rates for dollar deposits in the
London market.' If this index is no longer available, the Lender will select a
new index, which is based upon comparable information
b)
Principal



Principal Due at Maturity.
Borrower hereby promises to pay principal, plus all accrued interest and any
unpaid fees, costs or expenses in full on November 1, 2019 (‘Maturity Date’).
c)
Facility Fee.



Non-Use Fee.
In connection with Loan Facility A (304761-069993-214088). Borrower agrees to
pay Lender an additional fee when the outstanding principal balance is less than
the Maximum Principal Balance. This fee will be equal to 0.25% per annum, based
upon a 360-day year, calculated on the difference between the Maximum Principal
Balance and the daily outstanding principal balance. The fee shall be
calculated, due and payable quarterly in arrears, continuing through the
maturity date.
Section 2.1.2 Loan Facility B (304761-073489-225482)(formally known as Facility
D).
Lender agrees to advance sums to Borrower up to the aggregate amount of
$40,000,000.00 (subject to the Restricted Commitment and Reducing Commitment
terms set forth in 2.1.2 (a) and 2.1.2 (b)) (“Maximum Principal Balance”) until
January 1, 2026 (Final Advancement Date). Repayments of principal will be
available for subsequent Advances. The commitment under said Loan will be used
by Borrower to finance capital expenditures related to plant expansion of the
"as will be built" 90-million gallon per year ethanol plant located near
Wentworth, SD to fund investments and to provide working capital. Borrower
agrees not to request or use such proceeds for any other purpose.


a) Restricted Commitment.
To the extent any requested Advance would cause the outstanding principal
balance to exceed $30,000,000.00, such Advance shall be restricted until such
time Borrower is able to demonstrate at least two consecutive months of ethanol
production in excess of 5,416,666 gallons per month (65,000 gallons of
annualized production). During any such restriction period, restricted Advances
will be subject to Lender approval and may only be used to finance capital
expenditures related to the plant expansion and technology upgrades, and
Borrower shall be required to submit draw requests acceptable to Lender prior to
each restricted Advance.


b) Reducing Commitment.
Commencing on January 1, 2020, the Maximum Principal Balance shall be reduced by
$1,750,000.00 on the 1st day of each January and July through and including July
1, 2023, at which time the balance available for subsequent advances shall be
$26,000,000.00. The obligation to advance funds may be terminated in Agent’s
sole discretion prior to the Final Advancement Date if intervening liens have
been filed on any Collateral since the Closing Date. If the outstanding
principal balance is at or below the Maximum Principal Balance (taking into
consideration any reductions in commitment)(“Applicable Maximum Balance”) up to
and including the Final Advancement Date, Borrower will be billed interest only;
if the outstanding principal balance exceeds





--------------------------------------------------------------------------------

Form 6281-CP (6-2017)
Page 5 of 34




the Applicable Maximum Principal Balance, Borrower will make principal payments
in such amount as necessary to reduce principal to the Applicable Maximum
Principal Balance available at that time


c) Interest.
Borrower hereby promises to pay interest on the principal indebtedness
outstanding from time to time on each Advance from and including the date of
such Advance and otherwise in accordance with statements issued by Lender.
Interest shall be payable on the following dates, provided that interest
accruing at the Default Rate, if applicable, shall be payable on demand. In the
event an Index or reference rate is used to calculate the applicable interest
rate, then, in no event shall the Index or reference rate used to determine the
applicable interest rate be less than zero percent (0.00%), regardless of the
actual published Index or reference rate.


Interest shall be payable on the 1st day of each quarter commencing on April 1,
2018 at the following rate per annum.
LIBOR Rate Repricing to 30-Day Discount Note.
Interest shall accrue from the date of each Advance at a variable rate per annum
equivalent to the One Month LIBOR Rate, plus 3.25% until February 1, 2023 when
interest shall accrue at a variable rate per annum equivalent to the 30-Day
Discount Note Rate plus 3.50%. The One Month LIBOR Rate shall be adjusted higher
or lower on February 15, 2018, and on the 15th day of every month thereafter to
reflect any change in the One Month LIBOR Rate and the 30-Day Discount Note Rate
shall be adjusted higher or lower on the 15th day of every month with any change
in this rate. Any higher or lower rate will thereafter apply to the outstanding
principal indebtedness and remain in effect until the different rate of interest
becomes effective. The amount of any subsequent payments will be increased or
decreased accordingly to reflect the different rate of interest without in any
manner changing the due date of the payments. There is no limitation on the
amount of the change in the interest rate.
The One Month LIBOR Rate is the London InterBank Offered Rate based on the LIBOR
Rate published on the last Business Day of the month in the ‘Money Rates’ column
of the Wall Street Journal, rounded to the nearest 0.05%, defined therein as
‘the Intercontinental Exchange Benchmark Administration Ltd. (or any successor
administrator) average of interbank offered rates for dollar deposits in the
London market.’ If this index is no longer available, the Lender will select a
new index which is based upon comparable information.
The 30-Day Discount Note Rate is equal to the monthly average of bond-equivalent
Federal Farm Credit Banks Funding Corporation 30-day discount note costs (for
market days only) published on the Federal Farm Credit Banks Funding
Corporation’s web site found in the farm credit system, funding cost index,
archive section at www.farmcreditfunding.com/ffcb_live/fundingCostIndex.html.
The index changes monthly on the first Business Day of the month, using the
previous month’s average index. Existing loans tied to the 30-Day Discount Note
index reprice on the 15th day of the month, using the previous month’s average
index.
d) Principal


Principal Due at Maturity
Borrower hereby promises to pay principal, plus all accrued interest and any
unpaid fees, costs or expenses in full on January 1, 2026 (maturity date).
e) Minimum Balance.
If, at any time, the outstanding balance on Loan Facility B is less than
$1,000,00 all commitments by Lender
to make any additional Advances under all loan facilities in this Agreement
shall be terminated without
further notice and any Advances thereafter shall only be made at Lender’s sole
discretion and subject to such conditions as Lender may require.


f) Facility Fees.
Non-Use Fee.
In connection with Loan Facility B (304761-073489-225482), Borrower agrees to
pay Lender an additional fee when the outstanding principal balance is less than
the Maximum Principal Balance available. This fee will be equal to 0.50 % per
annum, based upon a 360 day year, calculated on the difference between





--------------------------------------------------------------------------------

Form 6281-CP (6-2017)
Page 6 of 34




the Maximum Principal Balance and the daily outstanding principal balance. The
fee shall be calculated, due and payable quarterly in arrears, continuing
through the maturity date.


Origination Fee.
Borrower agrees to pay Lender an origination fee in the amount of $60,000.00
(which $10,000.00 has been received) in connection with Loan Facility B
(304761-073489-225482), which shall be due and payable upon the closing date of
this Agreement.


Appraisal Fee.
Borrower agrees to pay Lender an appraisal fee in the amount of $15,000.00 in
connection with Loan Facility B (304761-073489-225482), which shall be due and
payable upon the closing date of this Agreement.


Administrative Fee.
Borrower agrees to pay Lender an annual, non-refundable, non-prorated
administrative fee in the amount of $2.500.00 in connection with Loan Facility B
(304761-073489-225482) due February 1, 2018 and each year thereafter.
Section 2.1.3 Loan Facility C (304761-075422-2706447)(previously known as
Facility E).
Lender previously advanced funds to the Borrower in the amount of $8,000,000.00
(Maximum Principal Balance) which as of the date of the Agreement has an unpaid
principal balance of $8,000,000.00. Repayments of principal will not be
available for subsequent Advances.
d)
Interest.

Borrower hereby promises to pay interest on the principal indebtedness
outstanding from time to time on each Advance from and including the date of
such Advance and otherwise in accordance with statements issued by Lender. 
Interest shall be payable on the following dates, provided that interest
accruing at the Default Rate, if applicable, shall be payable on demand: In the
event an Index or reference rate is used to calculate the applicable interest
rate, then, in no event shall the Index or reference rate used to determine the
applicable interest rate be less than zero percent (0.00%), regardless of the
actual published Index or reference rate.
Interest shall be payable on the 1st day of each month continuing on March 1,
2018 at the following rate per annum.
LIBOR Rate Repricing to 30-Day Discount Note.
Interest shall accrue from the date of each Advance at a variable rate per annum
equivalent to the One Month LIBOR Rate, plus 3.25% until July 28, 2022 when
interest shall accrue at a variable rate per annum equivalent to the 30-Day
Discount Note Rate plus 3.50%. The One Month LIBOR Rate shall be adjusted higher
or lower on February 15, 2018, and on the 15th day of every month thereafter to
reflect any change in One Month LIBOR Rate and the 30-Day Discount Note Rate
shall be adjusted higher or lower on the 15th day of every month with any change
in this rate. Any higher or lower rate will thereafter apply to the outstanding
principal indebtedness and remain in effect until the different rate of interest
becomes effective. The amount of any subsequent payments will be increased or
decreased accordingly to reflect the different rate of interest without in any
manner changing the due date of the payments. There is no limitation on the
amount of the change in the interest rate.
The One Month LIBOR Rate is the London InterBank Offered Rate based on the LIBOR
Rate published on the last Business Day of the month in the ‘Money Rates’ column
of the Wall Street Journal, rounded to the nearest 0.05%, defined therein as
‘the Intercontinental Exchange Benchmark Administration Ltd. (or any successor
administrator) average of interbank offered rates for dollar deposits in the
London market.’ If this index is no longer available, the Lender will select a
new index which is based upon comparable information.
The 30-Day Discount Note Rate is equal to the monthly average of bond-equivalent
Federal Farm Credit Banks Funding Corporation 30-day discount note costs (for
market days only) published on the Federal Farm Credit Banks Funding
Corporation’s web site found in the farm credit system, funding cost index,
archive section at www.farmcreditfunding.com/ffcb_live/fundingCostIndex.html.
The index changes monthly on the first Business Day of the month, using the
previous month’s average index. Existing loans tied to the 30-Day Discount Note
index reprice on the 15th day of the month, using the previous month’s average
index





--------------------------------------------------------------------------------

Form 6281-CP (6-2017)
Page 7 of 34




e)
Principal.

Equal Principal Payments (Plus Interest).
Borrower hereby promises to pay installment(s) of equal principal payments of
$1,000,000.00 plus accrued interest commencing August 1, 2018 and continuing
annually thereafter on the 1st day of August, up to and including August 1,
2025, when the entire unpaid principal, plus all accrued interest and any unpaid
fees, costs or expense shall be due and payable in full.
Section 2.2 Computation.
Interest shall be computed on the basis of a 360 day year, but charged on the
actual number of days elapsed. If interest is not paid as and when it is due, it
may be added to the principal, become and be treated as a part thereof, and
shall thereafter bear like interest.
Section 2.3 Fees and Late Charges.
Borrower agrees to pay Lender the following fees and late charges, in addition
to those fees, costs and expenses referenced in Section 2.1 and Section 9.5 of
this Agreement and in any Fee Letter.
Section 2.3.1 Late Charges.
Borrower agrees to pay late charges when any amount of a scheduled payment is
past due. Late charges are 0.50 percent of the amount past due and may be
assessed by Lender after the payment due date and every 15 days thereafter up to
60 days past the due date. Late charges may be added to unpaid principal and
interest of the Loan may be charged thereon.
Section 2.3.1 Overdraft Fees.
Borrower agrees to pay a fee for any Advance made by draft to Borrower’s Loan,
which would cause the outstanding principal balance on said Loan to exceed the
Maximum Principal Balance, whether or not Lender honors the draft. The amount of
said fee shall be determined by Lender, from time to time, as the fee it will
charge its borrowers for overdrafting a line of credit.
Section 2.3.1 Wire Fee.
Borrower agrees to pay Lender a fee for each outgoing wire transaction. The
amount of said fee shall be determined by Lender, from time to time, as the fee
it will charge its borrowers for wire transactions. The cut off time is 1:30 CST
for non-recurring wires and 2:00 CST for recurring wires.
Section 2.4 Repayment.
In accordance with this Agreement and the following provisions, Borrower agrees
to pay Lender, at the location identified by Lender, the entire unpaid principal
balance, plus interest, fees and other Lender’s costs and reasonable expenses in
U.S. dollars. If any payment of principal or interest falls due on a day that is
not a Business Day, then such due date shall be extended to the next following
Business Day. All payments received on the Loan (unless the payment is
designated by Borrower as an interest payment) shall first be applied to
protective advances and fees, then to reduce principal and finally to accrued
interest. Upon the occurrence and continuance of an Event of Default, payments
on the Loan shall first be applied to default interest thereon, then to
protective advances and fees, then to accrued interest thereon, and finally to
principal.
Funds received by Lender will be applied to reduce principal the day received,
if before 5:00 p.m., Central Standard Time, unless received on a day that is not
a Business Day, in which case said funds will be credited the next Business Day.
Wire transfers will be given credit the day received only if received before
3:00 p.m., Central Standard Time.
Funds received by Lender on a revolving Loan Facility shall be immediately
available for re-advance under the provisions of this Agreement if made by wire
transfer, cash or other method of ensuring funds immediately available to
Lender. Payment made in funds not immediately available to Lender, shall not be
available to Borrower for re-advance for two Business Days thereafter or until
Lender has confirmed the availability of funds.
In the event that Lender shall, for any reason, require a promissory note to
evidence Borrower’s repayment obligation, upon receipt of notice from Lender,
Borrower agrees to execute and deliver to Lender a promissory note or notes in
form prescribed by Lender consistent with the terms of this Agreement.
Section 2.5 Prepayment.
This provision applies to all prepayments of principal, whether mandatory or
voluntary, which prepay any Loan in full or in part or which exceed any
scheduled principal payments thereon.





--------------------------------------------------------------------------------

Form 6281-CP (6-2017)
Page 8 of 34






Section 2.5.1 Voluntary Prepayments.
Subject to the payment of any applicable prepayment fees or funding losses as
provided herein, Borrower may prepay any Loan in full or in part before its
maturity on any Business Day, specifying the Loan upon which any prepayment is
made. Such additional principal payment shall not, however, defer, postpone or
alter the amount or due date of any scheduled payments required under this
Agreement.
Section 2.5.2 Mandatory Prepayments.
If, at any time, the outstanding unpaid principal amount on any Loan shall
exceed the Maximum Principal Balance on said Loan or the Minimum Borrowing Base
Margin (as that term may be defined in this Agreement) is not maintained,
Borrower shall immediately repay Advances in an amount sufficient to reduce the
outstanding unpaid principal to the Maximum Principal Balance or an amount
sufficient to restore the Minimum Borrowing Base Margin (if this Agreement
provides for a Borrowing Base Report with respect to said Loan).
Section 2.6 Maximum Lawful Rate of Interest.
With the intent to comply with all applicable usury laws, it is agreed that, any
provisions in this Agreement or any of the other Loan Documents to the contrary
notwithstanding, in no event shall this Agreement or any other Loan Document
require the payment or permit the collection of interest or any amount in the
nature of interest or fees in excess of the maximum amount permitted by
applicable law. If any such excess interest is contracted for, charged or
received pursuant to this Agreement or any other Loan Document, so that the
amount of such interest contracted for, charged or received shall exceed the
maximum amount of interest permitted by applicable law, then in such event any
such excess which may have been collected shall, at Lender’s option, either be
credited to the principal balance of the Loan as a prepayment of principal,
without any prepayment fee, or refunded to Borrowers, and the effective rate of
interest shall automatically be reduced to the maximum lawful rate allowed under
applicable law. Without limiting the foregoing, all calculations of the rate of
interest contracted for, charged or received with respect to the Loan or under
this Agreement or any other Loan Document which are made for the purpose of
determining whether such rate exceeds the maximum lawful contract rate, shall be
made, to the fullest extent permitted by applicable law, by amortizing,
prorating, allocating and spreading in equal parts during the period of the full
stated term of the indebtedness, all interest at any time contracted for,
charged to or received from Borrowers in connection with such indebtedness;
provided, however, that if any applicable state law is amended or the law of the
United States of America preempts any applicable state law, so that it becomes
lawful for Lender to receive a greater interest rate per annum than is presently
allowed, Borrowers agree that, on the effective date of such amendment or
preemption, as the case may be, the lawful maximum rate hereunder shall be
increased to the lesser of (a) the maximum interest rate per annum allowed by
the amended state law or the law of the United States of America and (b) the
then current interest rate.
Section 2.7 Joint and Several Obligations.
The obligations of each Borrower hereunder (if more than one Borrower) are joint
and several. Each reference to the term ‘‘Borrower’’ in this Agreement shall be
deemed to refer to each Borrower; each representation and warranty made by a
Borrower shall be deemed to have been made by each Borrower; each covenant and
undertaking on the part of a Borrower shall be deemed individually applicable
with respect to each Borrower; and each event constituting an Event of Default
under this Agreement shall be determined with respect to each Borrower. A
separate action or actions may be brought and prosecuted against any Borrower
whether an action is brought against the other Borrower or whether the other
Borrower is joined in any such action or actions. Each Borrower waives any right
to require Lender to: (a) proceed against the other Borrower; (b) proceed
against or exhaust any security held from the other Borrower; or (c) pursue any
other remedy in Lenders’ power whatsoever. Notices under this Agreement required
to be provided to Borrowers shall be effective if provided to any Borrower. Any
consent on the part of Borrowers under this Agreement shall be effective when
provided by any Borrower, and Lender shall be entitled to rely upon any notice
or consent given by any Borrower as being notice or consent given by all
Borrowers hereunder.
In the event any obligation of Borrowers under this Agreement is deemed to be an
agreement by any individual Borrower to answer for the debt or default of
another Borrower or as a hypothecation of property as security therefor, each
Borrower represents and warrants that: (a) no representation has been made to it
as to the creditworthiness of any other Borrower and (b) it has established
adequate means of obtaining from any other Borrower on a continuing basis,
financial or other information pertaining to such other Borrower’s financial
condition. Each Borrower expressly waives diligence, demand, presentment,
protest and notice of every kind and nature whatsoever, consents to the
alteration or release by Lender in any manner of any security now or hereafter
held in connection with any obligations now or hereafter under or secured by
this Agreement, and consents that Lender and any Borrower may deal with each
other in connection with said obligations or otherwise, or alter any contracts
now or hereafter existing between them, in any manner whatsoever, including,
without limitation, the renewal, extension, acceleration, changes in time for
payment, and increases or decreases in any payment, rate of interest or other
amounts owing, all without in any way altering





--------------------------------------------------------------------------------

Form 6281-CP (6-2017)
Page 9 of 34




the liability of any Borrower or affecting any security for such obligations.
Should any default be made in the payment of any such obligations or in the
terms or conditions of any security held, Lender is hereby expressly given the
right, at its option, to proceed in the enforcement of this Agreement
independently of any other remedy or security it may at any time hold in
connection with such obligations secured and it shall not be necessary for
Lender to proceed upon or against or exhaust any other security or remedy before
proceeding to enforce proceed upon or against or exhaust any other security or
remedy before proceeding to enforce its rights against any Borrower. Each
Borrower further waives any right of subrogation, reimbursement, exoneration,
contribution, indemnification, setoff or other recourse in respect of sums paid
to Lender by any Borrower until such time as all Obligations are paid in full.
ARTICLE 3 - CONDITIONS PRECEDENT
Section 3.1 Lender Stock.
Each Borrower agrees to own or purchase if necessary, stock in Farm Credit
Services of America ACA, as required by Lender’s policies and bylaws. Borrower
purchasing such stock shall do so by executing the Farm Credit Services of
America ACA Stock Purchase Agreement.
Section 3.2 Conditions Precedent to Initial Advance.
The obligations of Lender to make its initial Advance shall be subject to the
conditions precedent that Lender shall have received on or before this initial
Advance all of the following in form and substance satisfactory to Lender:
Section 3.2.1 Organizational Documents.
Copies of the organizational documents of Borrower and any Subsidiary, including
certificates of good standing in their State of organization, and copies of all
resolutions, incumbency certificates or other authorizations of Borrower and any
Subsidiary, certified by the appropriate officers of such entity as being in
full force and effect authorizing, as applicable, the Loans as herein provided,
and for the execution, delivery and performance of this Agreement and the other
Loan Documents or any instruments or agreements required hereunder to which such
entity is a party.
Section 3.2.2 Evidence of Insurance.
Insurance certificates and such other evidence, in form or substance
satisfactory to Lender, of all insurance required to be maintained under this
Agreement and the Loan Documents.
Section 3.2.3 Loan Documents.
All duly executed originals of the Loan Documents.
Section 3.2.4 Payment of Fees and Expenses.
Evidence that Borrower has paid all fees and expenses then due and payable under
this Agreement.
Section 3.2.5 Consents, Licenses and Approvals.
Evidence satisfactory to Lender that all consents, licenses and approvals of
Governmental Authorities and third parties have been obtained which are
necessary for, or required as a condition of, the validity and enforceability of
the Loan Documents.
Section 3.2.6 Title and Lien Verification.
In connection with all real property included in the Collateral, Lender shall
have received either a preliminary title opinion from an attorney acceptable to
Lender or a title insurance commitment in an amount and from a title insurance
company in form, scope and substance satisfactory to Lender to assure Lender of
its lien priority as required by this Agreement and with no exceptions contained
therein except as are approved in writing by attorneys for Lender. Further, that
evidence satisfactory to Lender and the title company be obtained by Borrower
establishing that all labor and material bills have been paid and that there is
no possibility of a Lien for such items which might be prior to Lender’s lien on
the Collateral. In connection with all personal property included in the
Collateral, Lender shall have received searches of appropriate filing offices
showing no Liens filed against the Collateral, except those to be released prior
to disbursement or otherwise acceptable to Lender to assure Lender of its lien
priority as required by this Agreement.
Section 3.2.7 No Material Change.
No change shall have occurred in the condition, financial or otherwise, or
operation of Borrower since the Loan was approved based on information known to
Lender at time of Loan approval, which could reasonably be expected to result in
a Material Adverse Effect.





--------------------------------------------------------------------------------

Form 6281-CP (6-2017)
Page 10 of 34






Section 3.2.8 Further Assurances.
Borrower shall have provided and/or executed and delivered to Lender such
further assignments, documents or financing statements, in form and substance
satisfactory to Lender, that Borrower is to execute and/or deliver pursuant to
the terms of the Loan Documents, this Agreement, or as Lender may otherwise
reasonably require.
Section 3.2.9 Opinion of Counsel.
Borrower shall have requested its counsel to prepare a written opinion,
addressed to Lender and dated the Closing Date, covering the matters set forth
in Exhibit ‘A’ hereto, and such opinion shall have been delivered to Lender.
Section 3.2.10 Appraisal.
Lender shall have received appraisals satisfactory to Lender in both form and
substance for any portion of the Collateral constituting real property and such
appraisals shall be prepared in conformance with prevailing standards of
appraisal practice, and signed by an appraiser acceptable to Lender.
Section 3.3 Conditions Precedent to All Advances.
The obligations of Lender to fund each Advance after the initial Advance is
subject to Lender’s satisfaction of each of the following as well as those in
Section 3.2 and each request by Borrower for an Advance shall constitute a
representation by Borrower that all conditions precedent in this Article have
been satisfied and the amount of the Advance does not exceed the limits set
forth in Article 2 hereof, violate or exceed any other provision of this
Agreement.
Section 3.3.1 No Default or Potential Default.
As of the Advance date, no Event of Default or Potential Default shall have
occurred and be continuing and disbursing the amount of the Advance requested
shall not result in an Event of Default or Potential Default.
Section 3.3.2 Representations and Warranties.
The following statements shall be true and the giving of a Request for an
Advance by any Borrower shall be deemed to be a representation and warranty by
Borrower that the representations and warranties contained in Article 5 hereof
and in the other documents to be delivered hereunder are true and complete on
both the date of such Request and the date of such Advance as though made on and
as of such date.
Section 3.3.3 No Intervening Liens.
There are no intervening or conflicting liens (including lis pendens) on or
claims to Collateral, except for Permitted Liens.
Section 3.3.4 No Notice.
No notice has been received from Borrower or any Guarantor requesting Advances
under the Loan be restricted.
Section 3.3.5 All Other Requirements Met.
All other requirements precedent to disbursal of Advances as required by this
Agreement have been met.
Section 3.3.6 Further Assurances.
Lender shall have received such other approvals, opinions, financial statements,
documents or information as Lender may reasonably request from any Borrower or
Guarantor.
ARTICLE 4 - SECURITY
Section 4.1.1 Collateral
As security for the payment and performance of all Obligations, Borrower hereby
grants to Lender a security interest in certain personal property and a lien on
certain real estate, including the following described property whether now
owned or hereafter acquired wherever located in which Borrower has or claims an
interest, and in all increases, additions, accessions and substitutions
(“Collateral”):
Section 4.1.2 Goods and Equipment. 
All goods, equipment, titled and nontitled vehicles, rolling stock, machinery,
inventory, parts, tools, furniture and fixtures (including any accessions,
additions, improvements, attachments and accessories thereto, and all operating
manuals, service records, maintenance logs and warranties applicable thereto).
Section 4.1.3 Farm Products. 
All farm products including, but not limited to, all poultry and livestock,
together with all issue, products, replacements, and produce thereof; all feed,
hay, grain, medicines, and supplies used or produced in connection therewith;
and all contracts, leases, licenses, permits and privileges for water, pasture,
or grazing purposes, all crops now growing or hereafter planted or grown,
whether harvested, unharvested or stored; all products of crops and all seed,
fertilizer, chemicals and supplies used or produced in connection with any crop,
and all other supplies used or produced in Borrower’s operations or sold as
inventory, and the rights to payments associated with all or





--------------------------------------------------------------------------------

Form 6281-CP (6-2017)
Page 11 of 34




any of the foregoing including without limitation crop insurance or other
insurance policies and proceeds related to any of the foregoing.
Section 4.1.4 Inventory and Goods. 
All inventory, work in process and other goods owned by Borrower, and any
inventory consigned to or by any Borrower, with any third party of any nature.
Section 4.1.5 Accounts, General Intangibles, and Other Rights to Payment. 
All accounts, receivables, promissory notes, deposit accounts, margin accounts,
commodity accounts, hedging accounts, contract rights, general intangibles
(including, without limitation, patents, trademarks, copyrights and other
intellectual property), payment intangibles, letters of credit, letter of credit
rights and supporting obligations, chattel paper, investment property,
documents, instruments, insurance proceeds, money, all government subsidies, tax
refunds and other government payments or rights thereto and all other rights to
payment now existing and hereafter acquired, from any and all sources.
Section 4.1.6 Books and Records. 
All books, records, ledger sheets or cards, reports, invoices, purchase orders,
customer lists, mailing lists, files, correspondence, computer programs, tapes,
disks, digital files, any media storage devices and other documents or data
processing software that at any time relates to any of the foregoing or are
otherwise necessary or helpful in realizing on or collecting on any Collateral
(the ‘Books and Records’).
Section 4.1.7 Investment Property/Hedging Accounts. 
All investment property, securities, commodity contracts, securities accounts,
hedging accounts, commodity accounts, all commodity and securities entitlements
and other rights contained in any such account.
Section 4.1.8 Fixtures/Irrigation Equipment/Construction Materials.
All construction materials, fixtures and irrigation equipment including, without
limitation, all silos, bins, removable structures, tanks, wells, pumps, motors,
sprinkler systems and sprinkler heads, gear heads, pipe, and generators located
on the real estate described below in the mortgage(s) or deed(s) of trust
pledged by mortgagor(s) or trustor(s), as therein defined, and as recorded in
Lake County in the state of South Dakota.
Section 4.1.9 Real Estate.
That real estate described in the mortgage(s) of Deed(s) of Trust pledged by
mortgagor(s) or Grantor(s) as therein defined recorded in the official records
of[Lake County, South Dakota.
Collateral for the Loan includes any security interest or other lien on property
granted to Lender under the terms of any Collateral Agreements executed by
Borrower. Said security interest or other lien is continuing and shall include
the proceeds and products of the Collateral, including, but not limited to, the
proceeds of any insurance thereon.
Borrower agrees that if any livestock that may be described herein is placed by
Borrower in the care of a third party for feeding, Borrower shall have the right
under their agreement with said third party to file an advisory/informational
financing statement showing Borrower as the owner of said livestock and Lender
is authorized to file said financing statement as Borrower’s agent and
attorney-in-fact.
Borrower further agrees that if Collateral includes titled vehicles, Borrower
grants Lender a power of attorney (which is coupled with an interest) to execute
and file applications for certificates of title or similar documents, as
Borrower’s agent and attorney-in-fact, all in such form and substance as Lender
may determine.
Borrower further agrees to execute and deliver security agreements and
assignments of accounts / control agreements in form and substance satisfactory
to Lender to grant Lender a first priority perfected security interest therein,
with respect to any accounts that constitute Collateral. Lender agrees that it
will not exert control over Borrowers’ commodity accounts, as permitted by the
terms of any security agreements and assignments of accounts / control
agreements, unless an Event of Default exists or except to the extent Lender
reasonably deems it necessary to take action to protect the Collateral.
Section 4.2 Collateral Matters.
Until all Obligations have been fully satisfied and indefeasibly paid in full,
Lender’s security interest in the Collateral, and all proceeds and products
thereof, shall continue in full force and effect. During the term of this
Agreement, Borrower shall not permit any Lien, (other than Permitted Liens) to
remain against any of the Collateral and Borrower shall perform any and all
steps requested by Lender to perfect, maintain and protect Lender’s security
interest in the Collateral in which a security interest is granted to Lender
under this Agreement, any Collateral Agreement or any other agreement,
including, without limitation, executing and filing financing and continuation
statements in form and substance satisfactory to Lender. Lender may file one or
more financing statements disclosing Lender’s security under this Agreement and
Borrower shall pay any costs of, or incidental to, any recording or filing of
any financing statements





--------------------------------------------------------------------------------

Form 6281-CP (6-2017)
Page 12 of 34




concerning the Collateral. Borrower hereby expressly agrees that (a) a carbon,
photographic, photostatic or other reproduction of a financing statement is
sufficient as a financing statement, and (b) wherever and whenever available and
allowed by law Lender is authorized to file electronically all documents allowed
or required by the UCC, the Federal Food Security Act, or other applicable law,
including but not limited to financing statements, effective financing
statements, and continuations, amendments, assignments, or terminations thereof,
WITHOUT the physical signature of Borrower. Such authorization shall be deemed a
digital signature and constitutes, a limited power of attorney, coupled with an
interest, appointing Lender as Borrower’s agent and attorney-in-fact for the
express purpose of signing and executing the aforesaid documents on Borrower’s
behalf. Borrower shall pay or cause to be paid, unless contested in good faith,
all taxes, assessments and governmental charges levied, assessed or imposed upon
or with respect to the Loan, the Collateral, any part thereof, or Lender by
virtue of the Loan transaction. Unless contested in good faith, if Borrower
fails to pay such taxes, assessments and governmental charges, Lender may (but
shall not be required to) pay the same and charge the cost to Borrower payable
on demand and secured by the Collateral.
Section 4.3 Sale of Collateral.
Without Lender’s prior written consent, or except as otherwise provided in this
Agreement, Borrower will not sell, transfer, or dispose of the Collateral
without applying all proceeds of such transaction to payment of the Loan secured
hereby within 10 days after the transaction. Borrower will not take or attempt
to take the Collateral from the state where kept without the prior written
consent of Lender, except in the normal course of its business. Upon request,
Borrower will provide Lender with a current list of all Collateral and its
location.
ARTICLE 5 - REPRESENTATIONS AND WARRANTIES
Each Borrower warrants and represents that on the Closing Date and on and after
each Advance occurring hereunder:
Section 5.1 Organization and Qualification.
Borrower is duly incorporated or organized and is validly existing as a
corporation or other legal entity in good standing in the jurisdiction of its
incorporation or organization; has the power and authority to own or lease its
properties and to conduct the business in which it is now engaged or proposed to
be conducted; is duly qualified to do business and is in good standing in each
jurisdiction in which the transaction of its business makes such qualification
necessary.
Section 5.2 Authorization and Consent.
The execution, delivery and performance by Borrower of the Loan Documents to
which it is or is to be a party have been duly authorized by all required
actions of Borrower and do not and will not (i) require any consent or approval
of the stockholders, partners or members of Borrower, (ii) violate any
provisions of any federal, state or local law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award presently in effect having
applicability to Borrower or of the charter, articles of incorporation or
organization, operating agreement, partnership agreement or bylaws of Borrower,
(iii) result in a breach of or constitute a default under any indenture or loan
or credit agreement, or any other agreement, lease or instrument to which
Borrower is a party or by which it or its properties may be bound or affected or
(iv) result in, or require, the creation or imposition of any Lien (other than
Permitted Liens), upon or with respect to any of the properties now owned or
hereafter acquired by Borrower, and Borrower is not in default under any such
law, rule, regulation, order, writ, judgment, injunction, decree, determination
or award or any such indenture, agreement, lease or instrument.
Section 5.3 Binding Agreement.
Each of the Loan Documents to which Borrower is a party is a legal, valid and
binding obligation of Borrower, enforceable in accordance with its terms,
subject only to limitations on enforceability imposed by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general principles of equity.
Section 5.4 Compliance With Laws.
Borrower is in compliance with all federal, state and local laws, rules,
regulations, ordinances, codes and orders, including, without limitation, ERISA,
all Environmental Laws, all licensing laws and has filed all federal, state and
local tax returns and has paid all federal, state and local taxes, assessments
and governmental charges imposed upon it or upon its property, except to the
extent the same are contested in good faith and by appropriate proceedings and
for which adequate reserves have been established, and Borrower has no knowledge
of any deficiency or additional assessment in connection therewith.





--------------------------------------------------------------------------------

Form 6281-CP (6-2017)
Page 13 of 34






Section 5.5 Litigation.
There is no pending or threatened legal or governmental actions, proceedings or
investigations to which Borrower is a party or to which any property of Borrower
is subject, where an adverse outcome could reasonably be expected to result in a
Material Adverse Effect, except as previously disclosed to Lender in writing.
Section 5.6 Financial Statements.
All financial statements, information and other data which may have been or
which may hereafter be submitted by Borrower to Lender are true, accurate and
correct and have been or will be prepared in accordance with GAAP consistently
applied or by other method acceptable to Lender and accurately represent the
financial condition or, as applicable, the other information disclosed therein.
Since the most recent submission of such financial information or data to
Lender, Borrower represents and warrants that no Material Adverse Effect has
occurred.
Section 5.7 Assets.
Borrower has good and marketable title to and is the record and beneficial owner
of all the Collateral covered by the Collateral Agreements to which Borrower is
or is to be a party, free and clear of all Liens, except Permitted Liens, and
all such Collateral is in all material respects in good order and repair
(ordinary wear and tear excepted) and covered by the insurance required under
Section 6.5.
Section 5.8 ERISA.
If the Borrower has a pension, profit sharing or retirement plan subject to
ERISA, such plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state law. Each plan which is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS and to the best knowledge of Borrower, nothing
has occurred which would cause the loss of such qualification. The Borrower and
each ERISA Affiliate (as defined in the Code) has made all required
contributions to any plan subject to the Code, and no application for a funding
waiver or an extension of any amortization period pursuant to the Code has been
made with respect to any plan.
There are no pending or threatened claims, actions or lawsuits, or action by any
Governmental Authority with respect to any plan, which has resulted or could
reasonably be expected to result in a Material Adverse Effect. There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any plan, which has resulted or could reasonably be expected to
result in a Material Adverse Effect.
In addition, (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no pension plan has any material unfunded pension liability; (iii) neither
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any material liability under Title IV of ERISA with respect to any pension plan
(other than premiums due and not delinquent under Section 4007 of ERISA) and
(iv) neither Borrower nor any ERISA Affiliate has engaged in a transaction that
would be subject to Section 4069 or 4212(c) of ERISA.
Section 5.9 Environmental Compliance.
All known sources of existing or potential environmental contamination on or
near any property owned or operated by Borrower has been fully disclosed to
Lender; the operations of Borrower comply, and during the term of this Agreement
will at all times comply in all respects, with all Environmental Laws; Borrower
has obtained all licenses, permits, authorizations and registrations required
under any Environmental Law and necessary for its ordinary course operations,
all such environmental permits are in good standing, and Borrower is in
compliance with all terms and conditions of such environmental permits; neither
Borrower nor any of its present property or operations is subject to any
outstanding written order from or agreement with any Governmental Authority or
subject to any judicial or docketed administrative proceeding, respecting any
Environmental Law, environmental claim or hazardous material; there are no
hazardous materials or other conditions or circumstances existing, or arising
from operations prior to the date of this Agreement, with respect to any
property of Borrower that would reasonably be expected to give rise to
environmental claims. In addition, Borrower shall hold Lender harmless from any
liability for environmental waste or contamination on any property owned or
operated by Borrower or liability imposed as a consequence by reason of
Borrower’s activities and will indemnify Lender against all claims, losses,
liabilities, and expenses incurred by Lender as a result thereof. This covenant
will survive cancellation or termination of this Agreement.
Section 5.10 No Default.
No Potential Default or Event of Default has occurred and is continuing
hereunder. Borrower is not in default in the payment of any Indebtedness nor is
Borrower in default, or aware of any third party default, in respect to the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement to which Borrower is a party.





--------------------------------------------------------------------------------

Form 6281-CP (6-2017)
Page 14 of 34




Section 5.11 Receipt and Verification.
Borrower has received a copy of the “Customer Information and Disclosure
Handbook” and that all the information provided by Borrower to Lender is true
and correct.
Section 5.12 Margin Stock.
Borrower is not engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System), and no proceeds of any
Advance will be used to purchase or carry any margin stock or to extend credit
to others for the purpose of purchasing or carrying any margin stock.
Section 5.13 Security Interest.
The security interest created herein and in any Collateral Agreement constitutes
a valid and perfected first priority security interest and Lien (except for any
prior Permitted Lien), in and to the Collateral purported to be covered by each
thereof, except as otherwise provided therein, enforceable against all third
parties in all jurisdictions securing the payment of all obligations purported
to be secured thereby (except for Permitted Liens), and all action required to
perfect fully such security interests and liens so constituted have been taken
and completed.
Section 5.14 Contractual Restrictions.
Borrower is not a party to any indenture, loan or credit agreement or any lease
or other agreement or instrument or subject to any charter or corporate
restriction, which reasonably could be expected to result in a Material Adverse
Effect.
Section 5.15 Approvals and Licenses.
Borrower possesses all the franchises, permits and licenses necessary or
required in the conduct of its business, and the same are valid, binding and
enforceable and all authorizations, consents, approvals or licenses of, or
filings or registrations with, any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, or any
specifically granted exemptions from any of the foregoing, necessary to the
valid execution, delivery or performance by Borrower of this Agreement and the
Loan Documents to which it is or is to be a party have been obtained and are in
full force and effect.
Section 5.16 No Untrue Statements.
No information, exhibit, schedule or report furnished by Borrower to Lender
contained or contains any untrue statement of material fact or omits any
material fact that make such statements or facts contained therein misleading.
Section 5.17 Solvency.
Borrower is and, after consummation of the transactions contemplated by this
Agreement and the other Loan Documents, shall be, solvent. For the purposes of
this paragraph, “solvent” means (i) the fair value of the property of Borrower
is greater than the total amount of liabilities, including contingent
liabilities of Borrower, (ii) the amount that will be required to pay the
probable liabilities of Borrower on its debts as they become absolute and
matured shall not be greater than the fair value of the assets of Borrower at
such time, (iii) Borrower is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (iv) Borrower does not intend to, and
does not believe it shall, incur debts or liabilities beyond its ability to pay
as such debts and liabilities mature and (v) Borrower is not engaged in a
business or a transaction, and is not about to engage in a business or a
transaction, for which Borrower’s property would constitute unreasonably small
capital after giving due consideration to prevailing practices in the industry
in which Borrower is engaged. In computing the amount of any contingent
liability at any time, it is intended that such liability shall be computed at
the amount that, in light of all the facts and circumstances existing at such
time, represents the amount that might reasonably be expected to become an
actual or matured liability.
Section 5.18 Subsidiaries.
Borrower has no Subsidiary that has not been fully disclosed to Lender in
writing.
Section 5.19 Advances.
The following statements shall be true and the giving of a Request for an
Advance by any Borrower shall be deemed to be a representation and warranty by
Borrower that the following statements are true both on the date of such Request
and on the date of such Advance: (i) the representations and warranties
contained in Article 5 hereof and in the other documents to be delivered
hereunder are true and complete on and as of the date of such Advance as though
made on and as of such date; (ii) no event has occurred and is continuing, or
would result from such Advance, which constitutes an Event of Default or
Potential Default; (iii) no Material Adverse Effect has occurred and is
continuing; (iv) the total Advances do not exceed the Maximum Principal Balance
or any Borrowing Base in effect as of the date of each Advance; and (v) no
order, judgment or decree of any court, arbitrator or Governmental Authority
that does, or seeks to, enjoin or restrain Lender from making any Advance is
pending or threatened.





--------------------------------------------------------------------------------

Form 6281-CP (6-2017)
Page 15 of 34




ARTICLE 6 - AFFIRMATIVE COVENANTS
The Borrower covenants and agrees that during the term of this Agreement and so
long as any obligation remains unpaid or any amounts drawn hereunder remain
unreimbursed, each Borrower shall comply with the following requirements:
Section 6.1 Preservation of Existence.
Borrower shall maintain and preserve its existence and good standing in the
jurisdiction in which such qualification and good standing are necessary in
order for Borrower to lawfully conduct its business and own its property in said
jurisdiction.
Section 6.2 Compliance with Laws.
Borrower shall comply with all laws, rules, regulations and orders of any
Government Authority applicable to it or its property, such compliance to
include, without limitation, ERISA and Environmental Laws and paying before the
same become delinquent all taxes, assessments and governmental charges imposed
upon it or upon its property, unless contested in good faith by appropriate
proceedings and adequate reserves have been set aside in Borrower’s books in
accordance with GAAP.
Section 6.3 Books and Records.
Borrower shall at all times keep proper books of record and account in which
correct and complete entries shall be made of all its dealings, in accordance
with GAAP or other method acceptable to the Majority Lenders.
Section 6.4 Inspection of Properties and Books.
Borrower shall, upon reasonable notice and at any reasonable time and from time
to time, permit Lender, upon request, to visit and inspect any of the Collateral
or properties of Borrower and to examine the books, accounts and other records
of Borrower and to copy or take abstracts therefrom and to discuss the affairs,
finances, loans and accounts of Borrower with Borrower’s representatives. If
Borrower shall maintain any records in the possession of a third party, Borrower
authorizes such third party to provide Lender with copies of any records which
it may request.
Section 6.5 Maintenance of Property; Insurance.
Borrower shall maintain all of its properties necessary or useful in its
business in good condition, repair and working order, normal wear and tear
excepted, and shall maintain insurance with financially sound and reputable
insurance companies. Borrower shall maintain, or cause its’ approved producers
to maintain, insurance on the Collateral in an amount at least equal to the
lesser of the loan balance(s), the actual cash value of the Collateral, or the
replacement cost of the Collateral and shall name Lender as loss payee on all
casualty insurance and shall provide Lender with evidence of such insurance upon
request. All proceeds of any insurance will be held by Lender as additional
Collateral and at the option of Lender may be used to pay for reconstruction,
repair, or replacement of the Collateral, or applied to payment of the Loan. In
addition, to the extent that any real property interests which constitute a part
of the Collateral lie within a designated flood plain, Borrower must maintain
flood insurance with respect to such real property interest. If additional
insurance is required as provided herein, insurance will be obtained from
companies reasonably satisfactory to Lender and said policies shall name Lender
as loss payee. The policies shall provide that there be no cancellation or
modification without 30 days advance notification to Lender.
Section 6.6 Notice of Material Events.
Borrower agrees to give Lender prompt written notice of any and all (i) Events
of Default or Potential Default; (ii) litigation, arbitration or administrative
proceedings to which Borrower is a party and, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect; (iii) default
under any note, indenture, loan agreement, mortgage, lease, contract, deed or
other similar agreement to which Borrower is a party or by which Borrower is
bound, which relates to borrowed money, or of any other default under any other
note, indenture, loan agreement, mortgage, lease, contract, deed or other
similar agreement to which any Borrower is a party or by which Borrower is bound
if such other default may result in a Material Adverse Effect; and (iv) any
other development that results in, or could reasonably be expected to result in,
a Material Adverse Effect. Any violation of Environmental Laws or permits shall
be reported to Lender within 10 days of Borrower’s knowledge of such occurrence.
Each notice delivered under this Section shall be accompanied by a statement of
an officer of Borrower setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.
Section 6.7 Reports.
Borrower shall provide to Lender the following financial reports and such other
reports with respect to the financial condition and operations of Borrower as
Lender may from time to time reasonably request:
 
Section 6.7.1 Annual Consolidated Finanacial Statements and Projections.





--------------------------------------------------------------------------------

Form 6281-CP (6-2017)
Page 16 of 34




As soon as available, but in no event later than 120 days after the end of the
fiscal year of Borrower, a consolidated and consolidating audit report in
accordance with GAAP and prepared by an accountant acceptable to Lender for such
year and accompanying financial statements (including all footnotes thereto)
including a consolidated and consolidating balance sheet and the related
consolidated statement of income and retained earnings for such fiscal year in
form and content acceptable to Lender.


As soon as available but in no event later than 30 days prior to each fiscal
year end, Borrower shall provide to Lender, a projected consolidated and
consolidating financial statement for the subsequent fiscal year including
proposed capital projects


Section 6.7.2 Monthly Financial Statements.
As soon as available, but in no event later than 30 days after the end of each
month, a consolidated and consolidating balance sheet and income statement for
that month and for year-to-date since the last fiscal year end, such report
certified complete and correct from a source acceptable to Lender.


Section 6.7.3 Monthly Production Reports.
As soon as available, but in no event later than 30 days after the end of each
month, a report of Borrower’s ethanol, distillers, grains and corn oil
production which shall include plant production, yield and input costs, such
reports certified complete and correct by a source acceptable to Lender


Section 6.7.4 Monthly Position Reports.
As soon as available, but in no event later than 30 days after the end of each
month, a report of all commodity positions including corn, natural gas, ethanol,
distillers, grains and corn oil, such reports certified complete and correct by
a source acceptable to Lender.
 


Section 6.7.5 Additional Information.
Such other information respecting the condition or operations, financial or
otherwise of Borrower or such other information relating to Borrower as any
Lender may from time to time reasonably request.
Section 6.8 Account Authorization.
Borrower will require the financial or other institutions with which it
maintains or has maintained depository and operating accounts to promptly
provide such information concerning Borrower, its financial condition and any
transactions as Lender may from time to time request. Borrower hereby authorizes
such institutions to directly provide to Lender such information as Lender may
request.
Section 6.9 Collateral Audits.
Borrowers will keep accurate books of record and account for themselves
pertaining to the Collateral and, upon request of Lender, will permit any
officer, employee, attorney, accountant or agent for Lender to examine and copy
any or all of its records and to examine, audit and inspect the business
operations of Borrower (including the effectiveness of their internal reporting
systems and controls) and Collateral at any time during Borrower’s business
hours upon at least two Business Days’ advance written notice. Upon completion
of any such examination, audit or inspection, Borrower shall pay Lender’s costs
and expenses incurred in connection therewith.
Section 6.10 Execution of Supplemental Instruments.
Borrower will execute and deliver to Lender from time to time, upon demand, such
supplemental agreements, statements, transfers, assignments, authorizations to
release information, or documents relating to the Collateral, and such other
instruments or documents as Lender may request, in order that the full intent of
this Agreement may be carried into effect.
Section 6.11 Hedging.
Borrower hereby agrees not to engage in speculative commodity trading
transactions. Use of futures markets not consistent with acceptable hedging
practices shall be considered a material breach of this Agreement and shall
constitute an Event of Default.
Borrower agrees to notify Lender of any new hedging account promptly upon
creating the same. Borrower agrees to assign Lender all hedging accounts and
take such other actions as Lender requests to perfect Lender’s security interest
in Borrower’s right to the accounts. Borrower agrees to provide Lender with all
notices and statements in respect to said accounts upon receipt or delivery.





--------------------------------------------------------------------------------

Form 6281-CP (6-2017)
Page 17 of 34




Section 6.1 Financial Covenants.
Borrower agrees to maintain sufficient capital resources, as determined by
Lender’s valuation of Borrower’s assets in accordance with GAAP and full
disclosure of Borrower’s liabilities such as to maintain the following covenants
at all times.


Section 6.12.1 Working Capital.
Borrower agrees to maintain minimum Working Capital of less than $13,500,000.00,
measured monthly.


Section 6.12.2 Debt Service Coverage Ratio.
Borrower agrees to maintain a Debt Service Coverage Ratio of 1.25:1.00, measured
at fiscal year-end. “Debt Service Coverage Ratio” defined as [net profit plus
depreciation and amortization, minus gain (loss) on sale of fixed assets]
divided by $4,500,000.00.
General Financial
Section 6.12.3 Local Net Worth.
Borrower agrees to maintain minimum Local Net Worth of not less than
$28,000,000.00. “Local Net Worth” is defined as total assets minus total
liabilities minus Investments.


Section 6.14 Compliance Certificate.
Borrower agrees to provide Lender with a Compliance Certificate showing or
certifying compliance with the aforesaid reporting requirements as of date and
as of the last day of each month (Reporting Period) thereafter, in accordance
with the Certificate attached herein as Exhibit ‘B’. Such Certificate shall be
provided to Lender within 30 days following the end of each Reporting Period.


Section 6.15 Borrowing Base.
Borrower agrees to maintain a minimum Borrowing Base Margin in an amount equal
to or greater than $0 ('Minimum Borrowing Base Margin'). Borrowing Base Margin
shall mean the difference yielded after deducting the Borrowing Base Liabilities
from the Borrowing Value of certain secured assets identified as Borrowing Base
Assets included in and computed according to a Borrowing Base Report acceptable
to Lender, an example of which is attached hereto as Exhibit ‘C’ (Borrowing Base
Report).
Borrower agrees to provide Lender with such Borrowing Base Report monthly
(Reporting Period), or more often at the discretion of Lender, during the term
of the Loan(s), commencing January 31, 2018. Notwithstanding the foregoing,
Borrower will not be required to provide Lender a Borrowing Base Report for any
December Reporting Period if there is no outstanding balance on Loan Facility A
on the Report Date of that December Reporting Period. Said Borrowing Base Report
shall be dated the last day of the Reporting Period (Report Date) and reflect
true and accurate inventory and calculation of: Borrowing Base Assets; Borrowing
Value; Borrowing Base Liabilities; and Borrowing Base Margin current through the
end of the Reporting Period. Said Borrowing Base Report shall be completed by
Borrower and provided to Lender no later than the 30th day following the Report
Date, by ordinary mail or electronic transmission. No item shall be included in
the Borrowing Base Report if such item is subject to any Lien, claim or security
interest (other than that granted to Lender). Lender shall have the right, in
its sole discretion, to adjust any values set forth in the Borrowing Base Report
and such adjusted values will be the values for the determination of the
Borrowing Base Margin.
Borrowing Base Assets shall mean those secured assets meeting the criteria to be
listed as Borrowing Base Assets in the Borrowing Base Report.


Borrowing Value shall mean the total lending value based upon the designated
advance rates of those assets listed as Borrowing Base Assets in the Borrowing
Base Report.
Borrowing Base Liabilities shall mean the total of those liabilities listed as
Borrowing Base Liabilities in the Borrowing Base Report.
If the Borrowing Base Margin is less than the Minimum Borrowing Base Margin for
any Reporting Period, Borrower agrees to restore compliance with the Borrowing
Base Margin within 30 days from the Report Date and that during said restoration
period Lender may advance credit to Borrower as Lender may deem reasonable to
protect its collateral. It is agreed that if Borrower cannot, or will not,
reduce the total Borrowing Base Liabilities to an amount sufficient to restore
compliance with the Minimum Borrowing Base Margin within said restoration
period, Lender may deem said failure to be a material breach of this Agreement
and an Event of Default.





--------------------------------------------------------------------------------

Form 6281-CP (6-2017)
Page 18 of 34






Section 6.16 Assignment of Hedging and Investments Accounts.
Borrower agrees to notify Lender of any new hedging account or Investment
Account promptly upon creating the same. Borrower agrees to assign Lender all
hedging accounts and Investment Accounts and take such other actions as Lender
requests to perfect Lender's security interest in Borrower's right to the
accounts.


Section 6.17 Assignment of Deposit Accounts.
Borrower shall notify Lender of any new Deposit Accounts promptly upon creating
the same. Borrower shall assign to Lender all Deposit Accounts and take such
other actions as Lender requests to perfect Lender's security interest in
Borrower's right to the accounts.


ARTICLE 7 - NEGATIVE COVENANTS
Borrower covenants and agrees that as long as the Loans remains unpaid, they
will comply with the following requirements, unless Lender shall otherwise
consent in writing.
Section 7.1 No Material Change.
Borrower will not adopt any material change in accounting method or principles;
will not adopt, permit or consent to any change in its fiscal year; or will not
enter into any contract, agreement or transaction affecting the Collateral or
the Loan which could reasonably be expected to have a Material Adverse Effect.
Section 7.2 No Other Business.
Borrower will not engage in any material respects in any business activity or
operations materially different from that presently engaged in by Borrower and
will not purchase, lease or otherwise acquire assets not related to or used in
its business.
Section 7.3 Transactions with Subsidiaries.
Borrower will not have a Subsidiary and will not purchase, acquire, provide, or
sell any equipment, other personal property, real property or services from or
to any Subsidiary, except in the ordinary course and pursuant to the reasonable
requirements of Borrower’s business.
Section 7.4 Transactions with Affiliates.
Borrower will not enter into any transaction, including without limitation, the
purchase, sale, lease or exchange of any property, or the rendering of any
service, with any Affiliate of Borrower, except in the ordinary course of and
pursuant to the reasonable requirements of Borrower’s business and upon fair and
reasonable terms no less favorable to Borrower than would be obtained in a
comparable arms-length transaction with a person not an Affiliate of Borrower.
Section 7.5 Consolidation and Merger.
Borrower will not, and will not permit any Subsidiary to, consolidate with or
merge with any entity, or acquire all or substantially all of the assets of any
Person, nor shall Borrower change its business form, provided that Borrower may
acquire the assets of any Person if there has been no Event of Default or
Potential Default and shall not be after giving effect to said acquisition, and
that said acquisition shall not result in a Material Adverse Effect.
Section 7.6 Transfer of Assets.
Borrower will not sell, assign (by operation of law or otherwise) transfer,
exchange, lease or otherwise dispose of any of the Collateral, nor will Borrower
deliver actual or constructive possession of the Collateral to any other Person;
provided however, any Collateral may be sold if (a) it is in the ordinary course
of business as presently conducted by Borrower and at fair market value or (b)
such Collateral is either being replaced or is no longer necessary or useful for
the business conducted by Borrower.
Section 7.7 Liens; Negative Pledge.
Borrower will not create, incur, assume or permit to exist, any Lien on its
property or assets, whether real or personal, tangible or intangible, including
the Collateral, except Permitted Liens.
Section 7.8 Indebtedness.
Borrower will not create, incur, assume, guaranty, permit or suffer to exist any
Indebtedness or otherwise become liable with respect to the obligations or
liabilities of any person or entity, except Permitted Indebtedness.





--------------------------------------------------------------------------------

Form 6281-CP (6-2017)
Page 19 of 34




Section 7.9 Loans, Advances, Guarantees and Investments.
Borrower will not make or permit to exist any loans or advances to, guarantees
of, or otherwise become liable with respect to (other than guarantees by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business), or investments in, any Person,
except: (a) loans, advances, guarantees, or investments existing as of the date
of this Agreement and listed on Schedule 7.9 hereto; and (b) trade credit
extended in the ordinary course of business.
Section 7.10 Subordinated Debt.
Borrower will not make payments on account of any existing Subordinated Debt and
shall not incur any additional Subordinated Debt except to the extent
permissible under the agreement by which such Subordinated Debt is subordinated
to the Loan. Borrower shall not amend, supplement, or otherwise modify any
provisions of any agreement(s) covering Subordinated Debt, and shall not
refinance any portion of the Subordinated Debt, except on terms no less
favorable to Borrower and Lender.
Section 7.11 Use of Proceeds.
Borrower will not use any of the proceeds of any Advance, directly or
indirectly, to purchase or carry margin securities within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System or engage
as its principal business in the extension of credit for purchasing or carrying
such securities.
Section 7.12 ERISA.
Borrower shall not, and shall not permit any of its ERISA Affiliates to: (i)
engage in a prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan which has resulted or could reasonably be
expected to result in liability of the Borrower; or (ii) engage in a transaction
that could be subject to Section 4069 or 4212(c) of ERISA.
Section 7.13 Distribution and Withdrawls.
Borrower will not distribute any profits, make any loans, declare or pay any
dividends, distribute earnings, allow any draws, or make other distributions to
its shareholders or equity holders of Borrower or apply any assets to the
redemption, retirement, purchase or other acquisition of any such equity
interests. However, if no Event of Default exists or Potential Default shall
arise from such payments and distributions, Borrower may pay dividends and
distributions so long as the Working Capital remains above $15,000,000.00 on a
post-distribution basis, increasing to $18,000,000 on a post distribution basis
effective January 31, 2019 and thereafter.
Section 7.14 No Change in Management or Control.
Borrower will not make any change in present management or Control of its
business or of the Collateral.
Section 7.15 Material Contracts.
Borrower will not enter into or make any material changes to any Material
Contracts, without Lender’s prior written consent.
ARTICLE 8 - EVENTS OF DEFAULT


Section 8.1 Events of Default.
The occurrence of any of the following events shall constitute an event of
default (“Event of Default”) hereunder:
Section 8.1.1 Failure to Make Payments.
Borrower shall fail to pay, in accordance with the terms of this Agreement any
principal of or interest on any Loan or any fee or other cost owing to Lender
under the Agreement, any other Loan Document or any fee letter.
Section 8.1.2 Breach of Warranty or Representation.
Any representation or warranty made by Borrower under or in connection with this
Agreement or any other Loan Document or any financial statement given by
Borrower, which shall prove to have been incorrect in any material respect on or
as of the date made or given.
Section 8.1.3 Insolvency.
Borrower or any guarantor shall: (i) become insolvent or be unable to pay its
debts as they mature; (ii) make an assignment for the benefit of creditors or to
an agent authorized to liquidate any substantial amount of its properties and
assets; (iii) file a voluntary petition in bankruptcy or seeking reorganization
or to effect a plan or other arrangement with creditors; (iv) file an answer
admitting the material allegations of an involuntary petition relating to
bankruptcy or reorganization or join in any such petition; (v) become or be
adjudicated a bankrupt; or (vi) apply for or consent to the appointment of, or
consent that an order be made, appointing any receiver, custodian or trustee,
for itself or any of its properties, assets or businesses, or (vii) have an
involuntary bankruptcy petition filed against Borrower, and such petition
remains undismissed for more than 30 days.





--------------------------------------------------------------------------------

Form 6281-CP (6-2017)
Page 20 of 34




Section 8.1.4 Execution.
Any writ of execution or attachment or any judgment lien shall be issued against
any property of Borrower and shall not be discharged or bonded against or
released within 30 days after the issuance or attachment of such writ or lien.
Section 8.1.5 Suspension.
Borrower voluntarily suspends, without just cause, the transaction of business
or allows to be suspended, terminated, revoked or expired any permit, license or
approval of any governmental body necessary to conduct Borrower’s business
resulting in a Material Adverse Effect.
Section 8.1.6 Impairment of Guaranty.
There shall occur any event that would impair any guaranty given in connection
with the Loan or cause the guaranty to become unenforceable by Lender.
Section 8.1.7 Due on Sale.
Except as otherwise permitted under the terms of this Agreement, there shall
occur, without Lender’s prior written consent, the sale, transfer or further
encumbrance of any item of Collateral.
Section 8.1.8 Material Adverse Change.
If there occurs a Material Adverse Effect in Borrower’s business or financial
condition, or if there is a material impairment of the prospect of repayment of
any portion of the Loan or there is a material impairment of the value or
priority of Lender’s security interest in the Collateral.
Section 8.1.9 Change in Control.
There shall occur a change in Control without prior written consent of Lender.
Section 8.1.10 Impairment of Collateral.
Lender shall be unable to obtain a final title opinion or title insurance policy
that assures Lender of its lien priority on the Collateral; or if either of the
following results in a Material Adverse Effect (i) any injury or damage to all
or any part of the Collateral, or (ii) all or any part of the Collateral is
lost, stolen or destroyed.
Section 8.1.11 Death or Dissolution.
If Borrower or any Guarantor shall die (if a natural person) or if Borrower or
any Guarantor shall dissolve or terminate operations (if Borrower or any
Guarantor is a corporation, partnership, limited liability company or other
legal entity).
Section 8.1.12 Performance Under This Agreement.
Borrower or any guarantor shall fail in any material respect to perform or
observe any other term, covenant or agreement contained in this Agreement or in
any of the Loan Documents or any other document or agreement executed by
Borrower with or in favor of Lender, not specifically mentioned above.
Section 8.1.13 Compliance With Other Loan Covenants.
Borrower or any Affiliate or Subsidiary shall (i) fail to pay any Debt in an
aggregate principal amount in excess of $100,000.00 (excluding Debt evidenced by
the Loans) of such Borrower, or any interest or premium thereon, when due
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) and such failure shall continue after the applicable grace period, if
any, specified in the agreement or instrument evidencing such Debt; (ii) fail to
perform, observe or perform any term, covenant or condition on its part to be
performed or observed under any agreement or instrument relating to any such
Debt, when required to be performed or observed and shall continue after the
applicable grace period, if any, specified in such agreement or instrument if
the effect of such failure to perform or observe is to accelerate, or to permit
the acceleration of, the maturity of such Debt; or (iii) such Debt be declared
due and payable, or required to be prepaid (other than a regularly scheduled
required prepayment), prior to the stated maturity thereof.
Section 8.1.14 Non-Binding Agreements.
Any provision of any of the Loan Documents shall for any reason cease to be
legal, valid and binding on any Borrower or guarantor party thereto, or any
Borrower or guarantor shall so state in writing.





--------------------------------------------------------------------------------

Form 6281-CP (6-2017)
Page 21 of 34






Section 8.1.15 No Lien or Security Interest.
Any of the Collateral Agreements shall for any reason, except to the extent
permitted by the terms hereof or thereof, cease to create a valid and perfected
first priority security interest in any of the Collateral purported to be
covered thereby or Borrower shall so state in writing.
Section 8.1.16 ERISA Matters.
Any event or condition shall occur or exist with respect to any Plan concerning
which any Borrower is under an obligation to furnish a report to Lender in
accordance with Article 6 hereof and as a result of such event or condition,
together with all other such events or conditions, Borrower or any ERISA
Affiliate has incurred or, in the opinion of the Lender, is reasonably likely to
incur a liability to a Plan, the PBGC or a Section 4042 Trustee (or any
combination of the foregoing) which is material in relation to the financial
position of Borrower, on a consolidated basis.
Section 8.1.17 Unfunded Benefits.
The Unfunded Benefit Liabilities of one or more Plans have increased after the
date of this Agreement in an amount which is material.
Section 8.1.18 Indictment.
The indictment of Borrower or any guarantor under any criminal statute or
commencement of criminal proceedings against Borrower or any guarantor, which
could reasonably be expected to result in a Material Adverse Effect.
Section 8.2 Cross Default.
Declaration of default under any Loan described herein or any other contract
obligation Borrower may have with Lender or Lender’s Affiliate may, at Lender’s
option, cause all Loans and such other contract obligations to be declared in
default, charged interest at the default rate and become immediately due and
payable.
Section 8.3 Remedies on Default.
Upon the occurrence of any Event of Default Lender may, at its sole discretion,
do any of the following:
Section 8.3.1 Acceleration.
Declare any or all of Borrower’s Loans immediately due and payable, whether or
not otherwise due and payable.
Section 8.3.2 Default Interest.
If any principal or interest on the Loan is past due, regardless of the length
of time, or if there is any failure to comply with any covenant, condition, or
agreement contained in this Agreement, or in any Collateral Agreement, or other
document, given to secure payment of the Loan, then, at the election of Lender,
all principal, all accrued interest thereon and all advances will become
immediately due and payable without demand and the whole will bear interest at
the Default Rate from and including the date of election to but excluding the
date paid. Any reasonable attorney fees (to the extent allowed by law), costs,
or expenses incurred and advanced by Lender to enforce collection of the Loan
will be added to the principal of the Loan and bear interest at the Default Rate
from the date of advance to but excluding the date paid. At Lender’s option, any
Event of Default may allow Lender to charge interest on all principal of the
Loan and all accrued interest thereon at the Default Rate without declaring the
Loan immediately due and payable.
Section 8.3.3 Cease Extending Credit.
Cease making Advances or otherwise extending additional credit to or for the
account of Borrower under this Agreement or under any other agreement now
existing or hereafter entered into between Borrower and Lender.
Section 8.3.4 Termination.
Terminate this Agreement as to any future obligation of Lender without affecting
Borrower’s Obligations to Lender or Lender’s rights and remedies under this
Agreement or under any other document, instrument or agreement.
Section 8.3.5 Protection of Security Interest.
Make additional or protective advances and do such acts as Lender, in its sole
judgment, considers necessary and reasonable to protect its Lien in the
Collateral. Such additional or protective advances may be made to protect the
Collateral, including but not limited to, payment of insurance premiums and
taxes, as well as payments to protect the Collateral from claims of other
creditors, diminution in value, waste, destruction or abandonment. Such advances
may be added to the Loan and will, at Lender’s option, be immediately due and
payable and bear interest at the Default Rate from the date advanced to but
excluding the date paid. Borrower hereby irrevocably authorizes Lender to pay,
purchase, contest or compromise any encumbrance, lien or claim which Lender, in
its sole judgment, deems to be prior or superior to its security interest.
Further, Borrower hereby agrees to pay to Lender, upon demand, all expenses
(including reasonable attorney’s fees) incurred in connection with the
foregoing.





--------------------------------------------------------------------------------

Form 6281-CP (6-2017)
Page 22 of 34




Section 8.3.6 Foreclosure.
Enforce any security interest or lien given or provided for under this Agreement
or under any Collateral Agreement or other document, in such manner and such
order, as to all or any part of the properties subject to such security interest
or lien, as Lender, in its sole judgment, deems to be necessary or appropriate
and Borrower hereby waives any and all rights, obligations or defenses now or
hereafter established by law relating to the foregoing. In the enforcement of
its security interest or lien, Lender is authorized to enter upon the premises
where any Collateral is located and take possession of the Collateral or any
part thereof, together with Borrower’s records pertaining thereto, or Lender may
require the records be made available to Lender at a place designated by Lender.
If any part of the Collateral is accounts receivable, Lender may notify at any
time the account debtor to make payment thereon directly to Lender and may take
control of the cash and noncash proceeds of any such accounts. Lender may sell
the Collateral or any portions thereof, together with all additions, accessions
and accessories thereto, giving only such notices and following only such
procedures as are required by law, at either a public or private sale, or both,
with or without having the Collateral present at the time of the sale, which
sale shall be on such terms and conditions and conducted in such manner as
Lender determines in its sole judgment to be commercially reasonable. Any
deficiency that exists after the disposition or liquidation of the Collateral
shall be a continuing liability of Borrower to Lender and shall be immediately
paid by Borrower to Lender.
Section 8.3.7 Non-Exclusivity of Remedies.
Exercise one or more of Lender’s rights set forth herein or exercise any and all
rights or remedies granted to it under any Loan Document, by applicable law, or
otherwise, including the right to accelerate the maturity of the Loan and to
proceed against all or any portion of the Collateral, in any order. In addition,
Lender may hold and set off and apply against the Loan any and all accounts or
other property in the possession of or under the control of Lender. All rights
and remedies granted to Lender under the Loan Documents or this Agreement or
available under applicable law shall be deemed concurrent and cumulative and not
alternative remedies, and Lender may proceed with any number of such remedies at
the same time until obligations of Borrower to Lender are paid and satisfied in
full. The exercise of any one right or remedy shall not be deemed a waiver or
release of any other right or remedy, and Lender, upon the occurrence of any
Event of Default, may proceed against Borrower at any time, with any available
remedy and in any order.
Section 8.3.8 Application of Proceeds.
All amounts received by Lender as proceeds from the disposition or liquidation
of the Collateral shall be applied to the Loan as follows: first, to the costs
and expenses of collection, enforcement, protection and preservation of Lender’s
lien in the Collateral, including court costs and reasonable attorney’s fees,
whether or not suit is commenced by Lender; next, to those costs and expense
incurred by Lender in protecting, preserving, enforcing, collecting,
liquidating, selling or disposing of the Collateral; next, to the payment of
accrued and unpaid interest on all of the Loans; next, to the payment of the
outstanding principal balance of the Loan; and last, to the payment of any other
indebtedness owed by Borrower to Lender


ARTICLE 9 - MISCELLANEOUS


Section 9.1 Entire Agreement and Amendments.
This Agreement and all of the Loan Documents constitute the entire and complete
understanding of the parties hereto and supersede all prior agreements and
understandings relative to the subject matter hereof. This Agreement may not be
effectively amended, changed, altered or modified, except in writing executed by
all parties. To the extent the provisions contained in this Agreement are
inconsistent with those contained in any other Loan Documents, the terms and
provisions contained herein shall control. Otherwise, such provisions shall be
considered cumulative.
Section 9.2 Survival.
All representations, warranties, covenants and agreements herein contained on
the part of Borrower shall survive the termination of this Agreement and shall
be effective until the Loan is repaid and performed in full.
Section 9.3 Severability.
Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of any such provision.





--------------------------------------------------------------------------------

Form 6281-CP (6-2017)
Page 23 of 34




Section 9.4 No Waiver; Cumulative Remedies.
If Lender shall waive any power, right or remedy arising hereunder or under any
applicable law, such waiver shall not be deemed to be a waiver upon the later
occurrence or recurrence of any of said events. No failure or delay on the part
of Lender in exercising any right, power or remedy under the Loan Documents, or
in extending time for payment, accepting partial payment or release of any
Collateral or proceeds of any Collateral, or failure to enforce strict
compliance with any covenant or condition contained herein, shall operate as a
waiver; nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy under the Loan Documents. The remedies provided in
the Loan Documents are cumulative and not exclusive of any remedies provided by
law
Section 9.5 Costs and Expenses.
Borrower shall pay Lender’s out-of-pocket costs and expense incurred in
connection with the making or disbursement of the Loan or in the exercise of any
of its rights or remedies under this Agreement, including, but not limited to,
title insurance, legal fees, appraisal fees, architect or consultant’s fees,
Lender inspection fees and any other reasonable fees and costs for services that
are not customarily performed by Lender’s salaried employees and are not
specifically covered by any commitment fee for the Loan. All such costs and
expenses constitute obligations secured by the Collateral. The provisions of
this Section shall survive the termination of this Agreement and the repayment
of the Loan.
Section 9.6 Notices.
All notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by facsimile transmission) and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered by hand, or three days after being deposited in the mail,
postage prepaid, or, in the case of telecopy notice, when received, or, in the
case of delivery by a nationally recognized overnight courier, when received,
addressed to one or more of the individuals executing this Agreement on behalf
of such party at the address appearing below the signature of such party, or to
such other address as such party may designate for itself by like notice.
Section 9.7 Assignments and Participations.
The terms of this Agreement shall bind and benefit the heirs, legal
representatives, successors, and assigns of the parties; provided, however, that
Borrower may not assign this Agreement, or any Advances made hereunder, or
assign or delegate any of its rights or obligations, without the prior written
consent of Lender. Lender shall have the right to sell participations in the
Loan to any other entities without the consent of, or notice to, Borrower,
provided that no such action by Lender shall relieve Lender of its obligations
to make advances under the Loan when required by this Agreement. Lender may
disclose to any participants or prospective participants any information or
other data or material in Lender’s possession relating to Borrower, any guaranty
and matters pertinent to the Loan, without the consent of, or notice to,
Borrower or any guarantor.
Section 9.8 Advice From Independent Counsel.
The parties hereto understand that this Agreement is a legally binding agreement
that may affect such party’s rights. Each party hereto represents to the other
that it has received legal advice from counsel of its choice regarding the
meaning or legal significance of this Agreement and that it is satisfied with
its legal counsel and the advice received.
Section 9.9 Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.


Section 9.9.1 Governing Law.
The Loan Documents shall be governed by, and construed in accordance with, the
laws of the State of Nebraska, except to the extent that the law of any other
jurisdiction applies as to the perfection or enforcement of Lender’s Lien on any
Collateral and except to the extent expressly provided to the contrary in any
Loan Document.
Section 9.9.2 Jurisdiction.
Each Lender and Borrower hereby irrevocably submits to the jurisdiction of any
state or federal court sitting in the State of Nebraska, in any action or
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents, and agrees that all claims in respect of such action or proceeding
may be heard and determined in such state or federal court. Borrower hereby
irrevocably waives, to the fullest extent it may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding.
Borrower irrevocably consents to the service of copies of the summons and
complaint and any other process which may be served in any such action or
proceeding by the mailing of copies of such process to Borrower at its address
specified herein. Borrower agrees that a final judgment in any such action or
proceeding may be enforced in other jurisdictions by suit on the judgment or in
any other manner provided by law. Nothing in this Section shall affect the right
of Lender to service legal process in any other manner permitted by law or
affect the right of Lender to bring any action or proceeding against Borrower or
their property in the courts of other jurisdictions.





--------------------------------------------------------------------------------

Form 6281-CP (6-2017)
Page 24 of 34




Section 9.9.3 WAIVER OF JURY TRIAL.
BORROWER AND LENDER HEREBY IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
Section 9.10 Headings.
The headings herein are for convenience only and in no way define, limit or
describe the scope or intent of any provisions or sections of this Agreement.
Section 9.11 Counterparts.
This Agreement may be executed in any number of counterparts and by either party
on separate counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. The parties agree
that the delivery of an executed copy of this Agreement by facsimile, electronic
image or other means shall be legal and binding and shall have the same full
force and effect as if an original executed copy of this Agreement had been
delivered. The parties shall provide to each other an executed counterpart
original of this Agreement as soon as practicable after delivery of the
facsimile or electronic image thereof.
Section 9.12 Non-Business Day.
If any payment of principal or interest on the Loan shall fall due on a day
which is not a Business Day, interest at the rate such Loan bears for the period
prior to maturity shall continue to accrue on such principal from the stated due
date thereof to and including the next succeeding Business Day on which the same
is payable.
Section 9.13 No Third Party Beneficiaries.
This Agreement, the Loan Documents and the advances and disbursements hereunder
and thereunder are for the sole benefit of Lender and Borrower, and no third
parties shall have any rights or benefits hereunder or thereunder, whether
pursuant to any theory of third party beneficiary or otherwise
Section 9.14 Waiver and Set Off.
Any funds of Borrower held by Lender in any account are subject to applicable
policies and procedures as may be adopted by Lender from time to time. Borrower
grants Lender a security interest in all of said funds and may exercise the
right to apply these funds against any Loan upon the occurrence of an Event of
Default
Section 9.15 Disbursement Authorization.
Any person executing this Agreement on behalf of Borrower is authorized to
request, accept, receive, and receipt for all or any portion of the proceeds of
the Loans or of any refinance, conversion, extension, additional loan,
re-amortization or revision of the same and to execute and approve all
agreements required by Lender in the disbursement of Loan proceeds. Such person,
and/or authorized personnel as disclosed on Schedule 9.15 may initiate/request
either by phone, in person or in writing disbursements in the form of check,
internal transfer, wire or electronic transfer to the account specified by
requestor, including any other loan account Borrower may have with Lender.
Lender is authorized to disburse or retain any amounts required to: purchase
stock in Lender; pay any fees or charges required to be paid to Lender: pay
other services provided by or through Lender; obtain any evidence of title to
Collateral; satisfy any title requirements required to clear title or obtain
Lender’s required lien position on Collateral; pay any letters of credit issued
for or on behalf of Borrower; and pay any premiums for hazard insurance, flood
insurance, mortgage insurance, or any other insurance required by Lender under
this Agreement or Collateral Agreements, or any sums payable by Borrower to
Lender in lieu of the payment of such premiums
Upon any verbal or written request of Borrower, or their authorized
representative, for a wire transfer (“Payment Order”) Lender shall wire transfer
funds through AgriBank, FCB or other commercial bank chosen by Lender and
qualified to execute the transfer, to an account identified in the verbal or
written instructions. Wire instructions are to be sufficiently complete to allow
Lender to execute the Payment Order and will include, at a minimum, the name and
number of beneficiary financial institution, any intermediary financial
institutions as applicable, and a beneficiary name and account number. Every
receiving or beneficiary financial institution may rely on the identifying
number to make payment even if it identifies a financial institution, person, or
account other than the one named. Lender will accept the wiring instructions as
provided to it and is under no obligation to verify the authenticity or accuracy
of the instructions.
Borrower is liable for all losses relating to unauthorized transactions which do
not result solely from the gross negligence or intentional misconduct by Lender.
All wire transfers will be made in U.S. Dollars unless otherwise specified in
the wiring instructions. For wire transfers requested by Borrower in a foreign
currency, Borrower agrees to accept and bear the foreign exchange risk for
converted currency. Borrower acknowledges delays in beneficiary’s receipt of
wire transfers to foreign banks and agrees Lender shall be held harmless for any
such delays.





--------------------------------------------------------------------------------

Form 6281-CP (6-2017)
Page 25 of 34




Borrower agrees to repay all Payment Orders made by wire transfer in accordance
with the terms and conditions of this Credit Agreement and other Loan Documents.
Lender will have no obligation to execute wire transfer payment order at the
request of Borrower or an authorized representative of Borrower if such Advance
would result in any indebtedness of Borrower being in excess of Maximum
Principal Balance.
Section 9.16 Confidentiality; Sharing Information.
Lender shall hold all non-public information obtained by Lender pursuant to the
requirements of this Agreement in accordance with Lender’s customary procedures
for handling confidential information of this nature; provided, however, Lender
may disclose such confidential information (i) to its examiners, affiliates,
outside auditors, counsel and other professional advisors, (ii) to any
prospective purchasers under Section 9.7 herein, (iii) as required under the
Regulations of the Farm Credit Administration, (iv) to any guarantors of the
Loan or third parties pledging collateral as security for the Loan, and (v) to
any persons executing this Agreement on behalf of any Borrower or other persons
authorized by Borrower to receive confidential information as set out in the
Schedule of Authorized Persons attached to this Agreement as Schedule 9.16 or as
otherwise authorized in writing by Borrower on a form approved by Lender. Such
authorization shall survive the repayment of the Loan(s) and the termination of
this Agreement and can only be revoked by written notice to Lender.
Section 9.17 Anti-Terrorism Laws.
To the best of its knowledge, neither Borrower nor any of its Affiliates is in
violation of (i) any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto, (ii) Executive Order
No. 13,224, 66 Fed Reg 49,079 (2001), issued by the President of the United
States (Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit or Support Terrorism) (the "Executive
Order") or (iii) the anti-money laundering provisions of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, Public Law 107-56 (October 26,
2001) amending the Bank Secrecy Act, 31 U.S.C. Section 5311 et seq
(collectively, "Anti-Terrorism Laws").
Section 9.18 GAAP.
Unless the context otherwise clearly requires, all accounting terms not
expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made, in accordance with GAAP. If at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and any Borrower or Lender shall so
request, Lender and Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP; provided that, until so amended: (a) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein;
and (b) Borrower shall provide to Lender financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liability shall be
disregarded.
Section 9.19 Principal Headquarters.
Borrower’s principal headquarters and the place where the records required by
Section 6.3 are kept is located at 46269 SD Highway 34PO Box 100, Wentworth, SD,
57075-6934.
Section 9.20 Drafts.
Lender may make credit line drafts (‘Drafts’) available to Borrower as one means
of making Advances under Facility A Operating (304761-069993-214088). Borrower
agrees that Borrower will only write Drafts prior to the Maturity Date and
within the Maximum Principal Balance of the Loan for an approved Loan purpose
and so long as there is no Event of Default under the Loan Documents or that
there is no event that Borrower knows of that will ripen into an Event of
Default. Borrower understands and agrees that any Draft written prior to the
Maturity Date will be considered to be an Advance under the Loan and will be
fully due and payable under the terms and conditions of the Loan and Loan
Documents. Lender will honor Drafts presented to Lender for payment under the
terms and conditions described herein unless Lender is notified otherwise by
Borrower. Lender may refuse payment on all Drafts that do not meet the terms and
conditions concerning Drafts contained herein or the Loan Documents. Provided,
however, notwithstanding anything to the contrary herein or in the Loan
Documents, in the event of any Event of Default or in the event of any Material
Adverse Effect, as Lender may determine, Lender may upon prior notice to
Borrower, terminate any right of Borrower to use Drafts on this Loan and refuse
payment of all Drafts. Lender also retains the right to make changes to the
procedures governing the use of Drafts at any time.
Lender is not obligated to inquire whether Borrower(s) have issued specific
directions for any particular Draft or to determine whether Borrower(s) have
received the benefit of the proceeds of any particular Draft before honoring
such





--------------------------------------------------------------------------------

Form 6281-CP (6-2017)
Page 26 of 34




a Draft. Lender reserves the right to revoke all future Draft privileges without
notice to Borrower(s) in the event of an overdraft and the right to reject
Drafts that are not written for purposes specified in the loan documents or
pursuant to these terms and conditions. Borrower(s) are responsible for all
advances obtained via Drafts signed by any person Borrower(s) allow to use such
Drafts, even if such Drafts are for more than Borrower(s) intended. Borrower(s)
agree to immediately notify Lender in the event one or more Drafts are lost,
stolen, destroyed or otherwise misused and to indemnify Lender and hold Lender
harmless from any loss or claim if any Draft is lost, stolen, forged, altered or
otherwise misused if Lender did not have notice of the same at least one
Business Day prior to honoring such Draft.
Section 9.21 Payer of Record.
Dakota Ethanol, L.L.C., a South Dakota limited liability company is identified
as the primary borrower/payer of record on behalf of all Borrowers under this
Agreement to accept and receive tax notices and any dividend, patronage, or
other distributions declared by Lender.
Section 9.22 IRS Declaration.
The Internal Revenue Service does not require Borrower’s consent to any
provision of this document other than the following certification required to
avoid backup withholding. Under penalties of perjury, I/we certify that the
Taxpayer Identification Number shown below is correct and that I/we am/are not
subject to backup withholding either because I/we are exempt, have not been
notified that I/we are subject to backup withholding due to failure of reporting
interest or dividends, or the Internal Revenue Service has notified Borrower
that I/we am/are no longer subject to backup withholding. I/we am/are a U.S.
person (including U.S. resident alien):
Dakota Ethanol, L.L.C.
46-0453735



Section 9.23 Credit Agreement in Writing.
A CREDIT AGREEMENT MUST BE IN WRITING TO BE ENFORCEABLE UNDER NEBRASKA LAW. TO
PROTECT YOU AND US FROM ANY MISUNDERSTANDINGS OR DISAPPOINTMENTS, ANY CONTRACT,
PROMISE, UNDERTAKING OR OFFER TO FOREBEAR REPAYMENT OF MONEY OR TO MAKE ANY
OTHER FINANCIAL ACCOMMODATION IN CONNECTION WITH THIS LOAN OF MONEY OR GRANT OR
EXTENSION OF CREDIT, OR ANY AMENDMENT OF, CANCELLATION OF, WAIVER OF, OR
SUBSTITUTON FOR ANY OR ALL OF THE TERMS OR PROVISIONS OF ANY INSTRUMENT OR
DOCUMENT EXECUTED IN CONNECTION WITH THIS LOAN OF MONEY OR GRANT OR EXTENSION OF
CREDIT, MUST BE IN WRITING TO BE EFFECTIVE.
IN WITNESS WHEREOF, the parties hereto have set their hand effective the day and
year first above written.


BORROWER:


Dakota Ethanol, L.L.C.,
a South Dakota limited liability company


 
By:   _______________________________________                
         Scott Mundt, Chief Executive Officer     
                
Address for Notice: P.O. Box 100, Wentworth, South Dakota 57075






LENDER:
Farm Credit Services of America, PCA and Farm Credit Services of America, FLCA


By:    __________________________


Name:    __________________________


Title:    __________________________


Address for Notice: 5015 S 118th Street, PO Box 2409, Omaha, NE 68103-2409
United States







--------------------------------------------------------------------------------

Form 6281-CP (6-2017)
Page 27 of 34










Exhibit ‘A’
Matters to be Covered by Opinion of Counsel to Borrower
The opinion of counsel to Borrower which is called for by Section 3.2.9 of the
Credit Agreement (the “Credit Agreement”) shall be addressed to Lenders and
dated the Closing Date. It shall be satisfactory in form and substance to Lender
and shall cover the matters set forth below, subject to such assumptions,
exceptions and qualifications as may be acceptable to Lenders and counsel to
Lenders. Capitalized terms used herein have the respective meanings given such
terms in the Credit Agreement.
1.
(Borrower) is validly existing and in good standing under the laws of the State
of Province and has all requisite power and authority to carry on its business
as now conducted, to enter into the Loan Documents and to perform all of its
obligations under each and all of the foregoing. Borrower is duly qualified and
in good standing as in all of the jurisdictions in which the character of the
properties owned or leased by it or the business conducted by it makes such
qualification necessary and the failure to so qualify would permanently preclude
said Borrower from enforcing its rights with respect to any material asset or
expose said Borrower to any material liability.

2.
The execution, delivery and performance of the Loan Documents by [__________] as
authorized representative of Borrower has been duly authorized by all necessary
action by Borrower.

3.
The Loan Documents constitute the legal, valid and binding obligations of
Borrower, enforceable against said Borrower in accordance with their respective
terms and are entitled to the benefit and security of the Collateral Agreements
securing the Indebtedness described in the Credit Agreement.

4.
The [mortgage/Deed of Trust] when executed by Borrower is sufficient in form to
create in favor of Lender a valid and enforceable lien in the mortgaged property
defined in the [mortgage/Deed of Trust].

5.
The execution, delivery and performance under the Loan Documents by the said
[___________] will not (i) violate any provision of any law, statute, rule or
regulation or, to the best knowledge of such counsel, any order, writ, judgment,
injunction, decree, determination or award of any court, governmental agency or
arbitrator presently in effect having applicability to Borrower, (ii) violate or
contravene any provision of the [ORGANIZATIONAL DOCUMENT], or (iii) result in a
breach of or constitute a default under any indenture, loan or credit agreement,
or any other agreement, lease or instrument known to such counsel to which
Borrower is a party or by which it or any of its properties may be bound or
result in the creation of any lien thereunder.

6.
To the best knowledge of such counsel, no order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority is required on the
part of Borrower to authorize, or is required in connection with the execution,
delivery and performance of, or the legality, validity, binding effect or
enforceability of, the Loan Documents, except for any necessary filing or
recordation of or with respect to any of the Security Documents.

7.
To the best knowledge of such counsel, there are no actions, suits or
proceedings pending or threatened against or affecting Borrower or any of its
properties before any court or arbitrator, or any governmental department,
board, agency or other instrumentality which (i) challenge the legality,
validity or enforceability of the Loan Documents, or (ii) if determined
adversely to Borrower, would have a material adverse effect on the business,
operations, property or condition (financial or otherwise) of Borrower or on the
ability of Borrower to perform its obligations under the Loan Documents.








--------------------------------------------------------------------------------

Form 6281-CP (6-2017)
Page 28 of 34






Exhibit “B’
Compliance Certificate

--------------------------------------------------------------------------------






















--------------------------------------------------------------------------------

Form 6281-CP (6-2017)
Page 29 of 34






Exhibit ‘C’
Borrowing Base Report

















--------------------------------------------------------------------------------

Form 6281-CP (6-2017)
Page 30 of 34






Schedule 7.8
Permitted Indebtedness


1.
Term debt to creditors not to exceed $1,000,000.00 in the aggregate that is
either secured by a lien subordinated to Lender or a lien position acceptable to
Lender.

 
2.
Operating and capital leases with annual payments not to exceed $500,000.00 in
the aggregate with additional allowance for rail car lease commitments.














--------------------------------------------------------------------------------

Form 6281-CP (6-2017)
Page 31 of 34




Schedule 7.9
Loans, Advances, Guarantees and Investments
1.
Investments not to exceed an aggregate amount of $2,000,000.00 in each fiscal
year








--------------------------------------------------------------------------------

Form 6281-CP (6-2017)
Page 32 of 34




Schedule 9.15
Borrower Disbursement Authorization for Non-Signers on Agreement
Borrower Name: Dakota Ethanol, L.L.C., a South Dakota limited liability company
CTL3: 268    CIF: 304761    Facility(ies): All    Loan(s): All
Borrower hereby authorizes Farm Credit Services of America, PCA and Farm Credit
Services of America, FLCA in its individual capacity. Farm Credit Services of
America, PCA and Farm Credit Services of America, FLCA (“Lender”) to execute
request(s) to advance funds from above stated loan(s) by wire transfer and/or
check, based on instructions provided by phone, in person, or in writing by a
party authorized by Borrower as stated below in this agreement.
Name of Authorized Individual(s)
Rob Buchholtz
Scott Mundt
 
 

Borrower agrees that Borrower’s access to wire transfer and check disbursement
services pursuant to this agreement are also subject to all of the terms and
conditions contained in the Credit Agreement and related documents evidencing
Borrower’s borrowing relationship with Lender.
Borrower further understands that any disbursement request is subject to
approval by Lender and that Lender may refuse to execute and complete a request
if such request causes the loan to exceed the available commitment.
Authorization granted by (at least one primary obligor):
Date:        


Dakota Ethanol, L.L.C.,
a South Dakota limited liability company
 
By: _______________________________________
Scott Mundt, Chief Executive Officer







--------------------------------------------------------------------------------

Form 6281-CP (6-2017)
Page 33 of 34






Schedule 9.16
Schedule of Authorized Persons
Pursuant to Section 9.16 Confidentiality; Sharing Information of the Credit
Agreement between Dakota Ethanol, L.L.C., a South Dakota limited liability
company, and Farm Credit Services of America, PCA and Farm Credit Services of
America, FLCA dated February 2, 2018, Lender may disclose such confidential
information (i) to its examiners, affiliates, outside auditors, counsel and
other professional advisors, (ii) to any prospective purchasers under Section
9.7 herein, (iii) as required under the Regulations of the Farm Credit
Administration, (iv) to any guarantors of the Loan or third parties pledging
collateral as security for the Loan, and (v) to any officers, managers, members,
partners, personal representatives, employees, agents or other persons
authorized by Borrower to receive confidential information as set out in the
Schedule of Authorized Persons
I/We hereby release and agree to hold Lender, its directors, officers,
employees, and agents harmless from any liability whatsoever which might arise
at any time by reason of any release, disclosure, or publication of said
information to the person(s) identified herein.
PERSON(S) AUTHORIZED TO RECEIVE INFORMATION:


(If none, please write “none”




Rob Buchholtz
Scott Mundt















































--------------------------------------------------------------------------------

Form 6281-CP (6-2017)
Page 34 of 34



























































